Exhibit 10.1
ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”) is entered into as of
October 31, 2011 by and between World Energy Solutions, Inc., a Delaware
corporation (the “Buyer”), and GSE Consulting, LP, a Texas limited partnership
(the “Seller”).
This Agreement contemplates a transaction in which the Buyer will purchase
substantially all of the assets and assume none of the liabilities except as
described below of the Seller.
Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Article VII.
In consideration of the representations, warranties and covenants herein
contained, the Parties agree as follows.
ARTICLE I
THE ASSET PURCHASE
1.1 Purchase and Sale of Assets.
(a) Upon and subject to the terms and conditions of this Agreement, including,
without limitation, the payment obligations set forth in Section 1.4, the Buyer
shall purchase from the Seller, and the Seller shall sell, transfer, convey,
assign and deliver to the Buyer, at the Closing, for the consideration specified
below in this Article I, all right, title and interest in, to and under the
Acquired Assets, including all right, title and interest in, to, and under the
Supplier Agreements.
(b) Notwithstanding the provisions of Section 1.1(a), the Acquired Assets shall
not include the Excluded Assets.
1.2 Assumption of Liabilities.
(a) Upon and subject to the terms and conditions of this Agreement, the Buyer
shall assume and become responsible for, from and after the Closing, only the
Assumed Liabilities.
(b) Notwithstanding the terms of Section 1.2(a) or any other provision of this
Agreement to the contrary, the Buyer shall not assume or become responsible for,
and the Seller shall remain liable for, the Retained Liabilities.
1.3 Purchase Price. The Purchase Price to be paid in accordance with Section 1.4
by the Buyer for the Acquired Assets at the Closing will consist of:
(a) $5,400,000 in cash; and
(b) the issuance, within three (3) days following the Closing, of 1,000,000
Shares at the NASDAQ Price.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, up to an additional $4,500,000 in cash will be
paid to Seller in accordance with the terms of Section 1.7 below.
1.4 Payment of Purchase Price. The Purchase Price to be paid by Buyer shall be
payable as set forth in this Section 1.4.
On the Closing Date, the Buyer shall pay the Purchase Price as follows:
(i) Buyer shall pay Three Million Eight Hundred Sixty-Nine Thousand Eight
Hundred Seventy-One Dollars and Thirty-Two Cents ($3,869,871.32) by wire
transfer of immediately available funds to an account designed in writing by the
Seller;
(ii) Buyer shall pay One Million Five Hundred Thirty Thousand One Hundred
Twenty-Eight Dollars and Sixty-Eight Cents ($1,530,128.68) by wire transfer of
immediately available funds to Encore Bank for the purposes of paying Seller’s
outstanding principal loan amount and interest; and
(iii) Buyer shall issue to Seller 1,000,000 Shares.
1.5 The Closing.
(a) The Closing shall take place remotely upon the execution and delivery of
this Agreement by all of the parties hereto. All transactions at the Closing
shall be deemed to take place simultaneously, and no transaction shall be deemed
to have been completed and no documents or certificates shall be deemed to have
been delivered until all other transactions are completed and all other
documents and certificates are delivered.
(b) At the Closing:
(i) the Seller shall execute and deliver to the Buyer a bill of sale in
substantially the form attached hereto as Exhibit A (the “Bill of Sale”) in
order to effect the sale, transfer, conveyance and assignment to the Buyer of
valid ownership of the Acquired Assets, save and except for all right, title and
interest in, to and under the Supplier Agreements;
(ii) each of Buyer and Seller shall execute and deliver to the other Party an
instrument of assignment and assumption agreement in substantially the form
attached hereto as Exhibit B with respect to all Assigned Contracts in order to
effect the assumption by the Buyer of the Assumed Liabilities arising out of any
Assigned Contracts (the “Assignment and Assumption Agreement”);
(iii) the Buyer shall pay to the Seller, payable by wire transfer or other
delivery of immediately available funds to an account designated by the Seller,
the portion of the Purchase Price set forth in Section 1.4(a)(i);

 

- 2 -



--------------------------------------------------------------------------------



 



(iv) the Buyer shall pay to Encore Bank, payable by wire transfer or other
delivery of immediately available funds to an account designated by Encore Bank,
the portion of the Purchase Price set forth in Section 1.4(a)(ii); and
(v) the Buyer and the Seller shall execute and deliver to each other a
cross-receipt evidencing the transactions referred to above.
1.6 Allocation. The Buyer and the Seller agree to allocate the Purchase Price
(and all other capitalizable costs) among the Acquired Assets and the
non-solicitation and non-competition covenants set forth in Sections 4.4 and 4.5
for all purposes (including financial accounting and tax purposes) in accordance
with the allocation schedule attached hereto as Schedule 1.6. Buyer and Seller
agree to use the allocations determined pursuant to this Section 1.6 for all tax
purposes, including without limitation, those matters subject to Section 1060 of
the Code, and the Treasury regulations promulgated thereunder. Buyer and Seller
shall prepare and submit to the other for review their IRS Forms 8594 within
ninety (90) days after the Closing. Each party shall have thirty (30) days to
complete its review.
1.7 Earnout. For clarification, the Earnout Payments below are individual
payments for each period, one of which is based on Annualized New Bookings and
the other of which is based upon Renewal Rate. The Earnout Payment for each
applicable period shall be the amount corresponding to the Annualized New
Bookings or Renewal Rate, as the case may be, as set forth in the applicable
tables below. For example, if the Annualized New Bookings were $400,000 and the
Renewal Rate was 84%, each for the period from November 1, 2011 and October 31,
2012 the 2012 Earnout Payment shall be $250,000, representing $0 attainment for
Annualized New Bookings below $500,000 and $250,000 attainment for Renewal rate
percentage achievement.
(a) 2011 Earnout. The Seller will be paid for Buyer, Seller or any Affiliate of
Buyer achieving Annualized New Bookings and Renewal Rate milestones based on the
following (the “2011 Earnout Payment”):

                  Earnout for         Amount of Annualized   Annualized      
Earnout for Renewal New Bookings   New Bookings   Renewal Rate   Rates $50,000+
  $1,500,000   10%+   $500,000

The measurement period for the 2011 Earnout Payment will be from October 1, 2011
through December 31, 2011. Payment of all undisputed portions of the 2011
Earnout Period achieved shall be made on or before January 31, 2012 by wire
transfer or other delivery of immediately available funds to an account
designated by the Seller. For the avoidance of doubt, the calculation of the
2011 Earnout Payment shall include Annualized New Bookings and Renewal Rate
realized by Seller, Buyer or any Affiliate of Buyer starting on October 1, 2011
through the Closing Date.

 

- 3 -



--------------------------------------------------------------------------------



 



(b) 2012 Earnout. The Seller will be paid for Buyer or any Affiliate of Buyer
achieving Annualized New Bookings and Renewal Rate milestones based on the
following (the “2012 Earnout Payment”):

                  Earnout for         Amount of Annualized   Annualized      
Earnout for Renewal New Bookings   New Bookings   Renewal Rate   Rates $0 –
$499,999   $0   0% to 49.99%   $0 $500,000 – $999,999   $500,000   50%+  
$250,000 $1,000,000   $1,250,000        

The measurement period for the 2012 Earnout Payment will be from November 1,
2011 through October 31, 2012. Payment of all undisputed portions of the 2012
Earnout Payment shall be made on or before January 15, 2013 by wire transfer or
other delivery of immediately available funds to an account designated by the
Seller.
(c) 2013 Earnout. The Seller will be paid for Buyer or any Affiliate of Buyer
achieving Annualized New Bookings and Renewal Rate milestones based on the
following (the “2013 Earnout Payment,” and together with each of the 2011
Earnout Payments and the 2012 Earnout Payments, each an “Earnout Payment,” and
collectively, the “Earnout Payments”):

                  Earnout for         Amount of Annualized   Annualized      
Earnout for Renewal New Bookings   New Bookings   Renewal Rate   Rates $0 –
$999,999   $0   0% to 49.99%   $0 $1,000,000+   $750,000   50%+   $250,000

The measurement period for the 2013 Earnout Payment will be from November 1,
2012 through October 31, 2013. Payment of all undisputed portions of the 2013
Earnout Payment shall be made on or before January 15, 2014 by wire transfer or
other delivery of immediately available funds to an account designated by the
Seller.
The 2012 Earnout Payment and the 2013 Earnout Payment shall be paid on the
applicable due dates based on the earnout achieved plus accrued interest in the
amount of four percent (4%) simple annual interest calculated from the Closing
Date only on the portion of the earnout achieved.
(d) For purposes of this Section 1.7:
(i) The calculation of Annualized New Bookings and Renewal Rate shall include
all amounts due and payable pursuant to the Supplier Agreements during the
applicable measurement period, whether or not such amounts are invoiced, and/or
received by Buyer on or prior to the expiration of the applicable measurement
period;
(ii) At all times prior to the expiration of the measurement period for the 2013
Earnout Payment, Buyer shall use Commercially Reasonable Efforts to (i) maintain
the staffing levels, marketing, billing, invoice, collection and relationship
management procedures as conducted by Seller in the Ordinary Course of Business
immediately prior to the Closing Date, (ii) not unreasonably delay any marketing
initiatives, execution of new Supplier Agreements, or any response to energy
suppliers with respect to the Supplier Agreements, (iii) not modify, terminate,
grant concessions, or amend in any material way the payment terms of, or breach,
any Supplier Agreement, (iv) not divert any new or current customers or
suppliers to any Affiliate of Buyer or any third party to provide the services
currently provided by Seller in the Ordinary Course of Business, or (v) take any
other act for the purposes, directly or indirectly, of precluding Seller from
receiving the full benefit of the Earnout Payments; and

 

- 4 -



--------------------------------------------------------------------------------



 



(iii) For purposes of calculating the applicable Earnout Payments, in the event
of a breach by Buyer of its obligations under Section 1.7(d)(ii), Seller shall
be deemed to have achieved the Annualized New Bookings and Renewal Rate
necessary to achieve the Earnout Payments with respect to the measurement period
affected by the events set forth in (A).
(e) As promptly as possible, but in no event later than each applicable payment
date of each Earnout Payment, the Buyer shall deliver to Seller a written
statement setting forth Buyer’s calculation of the applicable Earnout Payment
together with reasonable documentation supporting the calculation thereof (the
“Earnout Statement”). Within thirty (30) days after receipt of such Earnout
Statement (the “Earnout Objection Period”), Seller must notify Buyer of any
objections to Buyer’s determinations of the applicable Earnout Payment,
providing in reasonable detail the basis for such objections. In the event that
Seller does not timely or properly notify Buyer within the Earnout Objection
Period that Seller has any objections to such statements or Buyer’s calculation
of the applicable Earnout Payment shall be final and binding hereunder. In the
event that Seller does notify Buyer, within the Earnout Objection Period, that
Seller has any such objection, then Buyer and Seller shall attempt to resolve
such disputed items. In the event Seller and Buyer are unable to resolve the
disputed items within thirty (30) days after receipt by Buyer of Seller’s notice
of dispute, the Parties’ respectively engaged independent certified public
accountants shall attempt to resolve the disputed items. In the event that such
accounting firms are unable to resolve such disputed items within sixty
(60) days of Seller’s notice of dispute, such disputed items shall be referred
to such independent accounting firm as mutually agreed upon by Buyer and Seller
or, in the absence of such agreement such independent accounting firm as Seller
and Buyer’s respective accounting firms jointly appoint to finally resolve such
disputed items (provided that such firm has not within the preceding thirty-six
(36) months had a, and does not have a current or prospective, business
relationship with Buyer or Seller, or any of their respective Affiliates). The
determination of such accounting firm shall be made as promptly as possible and
shall be final and binding upon the parties absent demonstrable error
acknowledged by such accounting firm; provided, however, that in no event shall
the determination of such accounting firm be less than the initial determination
of the applicable Earnout Payment calculated by Buyer set forth in the Earnout
Statement. Seller and Buyer each shall be permitted to submit such data and
information to such accounting firm as such party deems appropriate. The parties
shall share responsibility for the out-of-pocket expenses and fees incurred in
connection with resolving such disputed items as follows: (A) if the accounting
firm’s determination results in additional amounts payable to Seller as Earnout
Payment, Buyer will be responsible for all of the fees and expenses of the
accounting firm; and (B) if the accounting firm’s determination does not result
in additional amounts payable to Seller as Earnout Payment, Seller will be
responsible for all of the fees and expenses of the accounting firm. Any
additional amounts payable to Seller as an Earnout Payment determined by this
Section 1.7(e) shall be made within three (3) business days after the applicable
Earnout Payment has been finally determined in accordance with this
Section 1.7(e) by wire transfer or other delivery of immediately available funds
to an account designated by the Seller.

 

- 5 -



--------------------------------------------------------------------------------



 



1.8 Post Closing Adjustment.
(a) The calculation of the Purchase Price was based, in part, on the Expected
Backlog in the amount of $4,322, 812.00. “Expected Backlog” means the amounts
expected to be received by Buyer for the period (the “True Up Period”)
commencing on November 1, 2011 and ending on January 31, 2013 (the “True Up
Date”) as commodity brokerage fees or otherwise pursuant to the Supplier
Agreements in force for completed procurements as of November 1, 2011 (the
“Backlog Contracts”) with respect to expected transactions between energy
suppliers and end users of energy (customers) assuming end users consume energy
at projected levels. Within sixty (60) days following the True Up Date, Buyer
shall prepare and deliver to Seller a final determination of the actual amounts
payable to Buyer as commodity brokerage fees or otherwise pursuant to the
Backlog Contracts for the True Up Period (the “Final Backlog”) and, based
thereon, calculate the amount payable to Buyer or Seller, if any, pursuant to
Section 1.8(c) (the “True Up Amount”). Seller shall deliver with the payment of
the True Up Amount such a written statement it has prepared to support each such
determination and Seller shall be entitled to review any working papers, trial
balances and similar materials relating to such statements prepared by or on
behalf of Buyer (the “Backlog Statement”).
(b) For purposes of this Section 1.8:
(i) The Final Backlog shall include all amounts due and payable pursuant to the
Backlog Contracts during the True Up Period, whether or not such amounts are
invoiced by Buyer on or prior to the True Up Date;
(ii) At all times during the True Up Date Period, Buyer shall use Commercially
Reasonable Efforts to (i) maintain the billing, invoice, collection and
relationship management procedures as conducted by Seller in the Ordinary Course
of Business immediately prior to the Closing Date, (ii) shall not unreasonably
delay of any collection activities, the submission of any invoice, or any
response to energy suppliers with respect to the Backlog Contracts, and
(iii) shall not modify, terminate, grant concessions, or amend in any material
way the payment terms of any Backlog Contract; and
(iii) For purposes of calculating the True Up Amount, in the event of a breach
by Buyer of its obligations under Section 1.8(b)(ii), Seller shall be deemed to
have achieved the Expected Backlog with respect to any Backlog Contract affected
by the events set forth in (A).
(c) Within thirty (30) days after receipt of such statements and schedules (the
“Backlog Objection Period”), Seller must notify Buyer of any objections to
Buyer’s determinations of the Final Backlog and True Up Amount, providing in
reasonable detail the basis for such objections. In the event that Seller does
not timely or properly notify Buyer within the Backlog Objection Period that
Seller has any objections to such statements or Buyer’s calculation of the final
True Up Amount, then the Final Backlog and True Up Amount shall be final and
binding hereunder. In the event that Seller does notify Buyer, within the
Backlog Objection Period, that Seller has any such objection, then Buyer and
Seller shall attempt to resolve such disputed items. In the event Seller and
Buyer are

 

- 6 -



--------------------------------------------------------------------------------



 



unable to resolve the disputed items within thirty (30) days after receipt by
Buyer of Seller’s notice of dispute, the parties’ respectively engaged
independent certified public accountants shall attempt to resolve the disputed
items. In the event that such accounting firms are unable to resolve such
disputed items within sixty (60) days of Seller’s notice of dispute, such
disputed items shall be referred to such independent accounting firm as mutually
agreed upon by Buyer and Seller or, in the absence of such agreement such
independent accounting firm as Seller and Buyer’s respective accounting firms
jointly appoint to finally resolve such disputed items (provided that such firm
has not within the preceding thirty-six (36) months had a, and does not have a
current or prospective, business relationship with Buyer or Seller, or any of
their respective Affiliates. The determination of such accounting firm shall be
made as promptly as possible and shall be final and binding upon the parties
absent demonstrable error acknowledged by such accounting firm. Seller and Buyer
each shall be permitted to submit such data and information to such accounting
firm as such party deems appropriate. The parties shall share responsibility for
the out-of-pocket expenses and fees incurred in connection with resolving such
disputed items as follows: (A) if the accounting firm’s determination results in
additional amounts payable to Seller as True Up Amount, Buyer will be
responsible for all of the fees and expenses of the accounting firm; and (B) if
the accounting firm’s determination does not result in additional amounts
payable to Seller as True Up Amount, Seller will be responsible for all of the
fees and expenses of the accounting firm.
(d) If the Final Backlog for the True Up Period is less than $4,106,671,
representing 95% of the Expected Backlog, then Buyer shall retain from the
amounts payable to Seller as the 2013 Earnout Payment, an amount equal to the
difference between (i) $4,106,671 of the Expected Backlog and (ii) the Final
Backlog. For illustrative purposes only, if the Expected Backlog is $4,322,812
and the Final Backlog is $4,020,215 then Buyer shall retain $86,456 [($4,322,812
* .93) - $4,020,215] of the amounts to be paid as earned under the 2013 Earnout
Payment. If the Final Backlog received is greater than $4,538,953, representing
105% of Expected Backlog, then Buyer would remit to Seller, within three
(3) business days of Buyer’s determination of the Final Backlog, by wire
transfer or other delivery of immediately available funds to an account
designated by the Seller, an amount equal to the difference between (i) the
Final Backlog and (ii) 105% of the Expected Backlog on or prior to April 30,
2013, net of any commissions due to referral partners or employees. For
illustrative purposes only, if the Expected Backlog is $4,322,812 and the Final
Backlog is $4,625,409, representing 107% of the Expected Backlog, then Buyer
shall remit to Seller $86,456 [$4,625,409 — ($4,322,812 * 1.07)].
1.9 Further Assurances. At any time and from time to time after the Closing, at
the reasonable request of a Party and without further consideration, the other
Party shall execute and deliver such other instruments of sale, transfer,
conveyance and assignment and take such actions as the applicable Party may
reasonably request to more effectively transfer, convey and assign to the Buyer,
to confirm the Buyer’s rights to, title in and ownership of, the Acquired Assets
and to place the Buyer in actual possession and operating control thereof, and
to confirm Buyer’s assumption of the Assumed Liabilities.
1.10 Withholding. Notwithstanding any other provision of this Agreement, the
Buyer shall be entitled to deduct and withhold from the payments to be made
pursuant to this Agreement such amounts as it reasonably determines after
consultation with its Tax advisors that it is required to deduct and withhold
with respect to the making of such payments under the Code or any other
applicable provision of law and to collect Forms W-8 or W-9, as applicable, or
similar information from the Seller, the Partners and any other recipients of
payments hereunder. To the extent that amounts are so withheld by the Buyer,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the recipient in respect of which such deduction and
withholding was made by the Buyer.

 

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller represents and warrants to the Buyer that, except as set forth in the
Disclosure Schedule, the statements contained in this Article II are true and
correct as of the Closing, except to the extent such representations and
warranties are specifically made as of a particular date (in which case such
representations and warranties were true and correct as of such date). The
Disclosure Schedule shall be arranged in sections and subsections corresponding
to the numbered and lettered sections and subsections contained in this
Article II. With respect to each such disclosure of the Disclosure Schedule,
notwithstanding any reference to a specific section, all such information shall
be deemed to qualify all other sections, where applicable, and not just such
section.
2.1 Organization, Qualification and Corporate Power. The Seller is a limited
partnership duly organized, validly existing and in corporate and tax good
standing under the laws of the State of Texas. The Seller is duly qualified to
conduct business and is in good standing (including tax good standing) under the
laws of each jurisdiction listed in Section 2.1 of the Disclosure Schedule,
which jurisdictions constitute the only jurisdictions in which the nature of the
Seller’s businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified, authorized or in
good standing would not reasonably be expected to have a Seller Material Adverse
Effect. The Seller has all requisite power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it. The Seller has furnished to the Buyer complete and accurate copies
of its organizational and operating documents and agreements (including without
limitation its limited partnership agreement) and the Seller is not in default
under or in violation of any provision of such documents and agreements, except
where such default or violation would not reasonably be expected to have a
Seller Material Adverse Effect.
2.2 Capitalization. GSE Consulting GP, LLC, Glenwood Energy Partners, Ltd., and
Gulf States Energy, Inc. (the “Partners”) constitute all of the partners of the
Seller. There are no options, warrants or other instruments giving any party the
right to acquire any equity interest in the Seller. There are no outstanding
agreements or commitments to which the Seller is a party or which are binding
upon the Seller providing for the redemption of any of its partnership
interests.
2.3 Authorization of Transaction.
(a) The Seller has all requisite power and authority to execute and deliver this
Agreement and the Ancillary Agreements and to perform its obligations hereunder
and thereunder. The execution and delivery by the Seller of this Agreement and
the Ancillary Agreements, the performance by the Seller of this Agreement and
the Ancillary Agreements and the consummation by the Seller of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary action on the part of the Seller and its Partners.

 

- 8 -



--------------------------------------------------------------------------------



 



(b) This Agreement has been duly and validly executed and delivered by the
Seller and constitutes, and each of the Ancillary Agreements, upon its execution
and delivery by the Seller who are party thereto, will constitute, a valid and
binding obligation of the Seller who are party thereto, enforceable against the
Seller who is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
2.4 Noncontravention. Except as set forth on Schedule 2.4, neither the execution
and delivery by the Seller of this Agreement or the Ancillary Agreements to
which they are party, nor the consummation by the Seller of the transactions
contemplated hereby or thereby, will (a) conflict with or violate any provision
of the organizational and operational documents and agreement of the Seller
(including without limitation its limited liability agreement), (b) require on
the part of the Seller any notice to or filing with, or any permit,
authorization, consent or approval of, any Governmental Entity, (c) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of obligations under,
create in any party the right to terminate, modify or cancel, or require any
notice, consent or waiver under, any contract or instrument to which the Seller
is a party or by which the Seller is bound or to which any of their respective
assets is subject, (d) result in the imposition of any Security Interest upon
any assets of the Seller or (e) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Seller or any of its properties or
assets, except, in each case of (a) through (c), where such breach or violation
would not reasonably be expected to have a Seller Material Adverse Effect.
2.5 Subsidiaries. Seller has no Subsidiaries. The Seller does not control
directly or indirectly or have any direct or indirect equity participation or
similar interest in any corporation, partnership, limited liability company,
joint venture, trust or other business association or entity.
2.6 Financial Statements. The Financial Statements have been prepared in a
consistent, reasonable, complete and accurate manner throughout the periods
covered and fairly present in all material respects the financial condition of
the Company for the periods covered thereby, consistent with the books and
records of the Seller, except that the unaudited interim financial statements
are subject to normal and recurring year-end adjustments which will not be
material in amount or effect and do not include footnotes. Except as set forth
in the Financial Statements, the Company has no material liabilities or
obligations, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to September 30, 2011, (ii) obligations
under contracts and commitments incurred in the Ordinary Course of Business and
(iii) any other liabilities and obligations of a type or nature, which, in all
such cases, individually and in the aggregate would not have a Seller Material
Adverse Effect.
2.7 Absence of Certain Changes. Since December 31, 2010, there has occurred no
event or development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a Seller Material Adverse Effect.

 

- 9 -



--------------------------------------------------------------------------------



 



2.8 Tax Matters.
(a) The Seller has properly filed on a timely basis all material Tax Returns
that it is and was required to file, and all such Tax Returns were true, correct
and complete in all material respects. All material Taxes that the Seller is or
was required by law to withhold or collect have been withheld or collected and,
to the extent required, have been properly paid on a timely basis to the
appropriate Governmental Entity. The Seller has complied with all information
reporting and back-up withholding requirements in all material respects,
including maintenance of the required records with respect thereto, in
connection with amounts paid to any employee, independent contractor, creditor
or other third party, except where such non-compliance would not reasonably be
expected to have a Seller Material Adverse Effect.
(b) No examination or audit of any Tax Return of the Seller by any Governmental
Entity is currently in progress or, to the Knowledge of the Seller, threatened
or contemplated. Section 2.8(b) of the Disclosure Schedule sets forth each
jurisdiction (other than United States federal) in which the Seller files, or is
required to file or has been required to file a material Tax Return or is or has
been liable for material Taxes on a “nexus” basis. The Seller has not been
informed by any jurisdiction that the jurisdiction believes that the Seller was
required to file any Tax Return that was not filed.
(c) The Seller is, and has been since its inception, a limited partnership
validly classified and treated as a partnership for federal income tax purposes
and has been validly treated in a similar manner for purposes of the income Tax
laws of all states in which it has been subject to taxation.
(d) Except as set forth in Section 2.8(d) of the Disclosure Schedules, the
Seller has delivered or made available to the Buyer (i) complete and correct
copies of all Tax Returns of the Seller relating to Taxes for all Taxable
periods for which the applicable statute of limitations has not yet expired and
(ii) complete and correct copies of all private letter rulings, revenue agent
reports, information document requests, notices of assessment, notices of
proposed deficiencies, deficiency notices, protests, petitions, closing
agreements, settlement agreements, pending ruling requests and any similar
documents submitted by, received by or agreed to by or on behalf of the Seller
relating to Taxes for all Taxable periods for which the applicable statute of
limitations has not yet expired.
(e) The Seller has not (i) waived any statute of limitations with respect to
Taxes or agreed to extend the period for assessment or collection of any Taxes,
(ii) requested any extension of time within which to file any Tax Return, which
Tax Return has not yet been filed, or (iii) executed or filed any power of
attorney relating to Taxes with any Governmental Entity.
(f) The Seller is not a party to any litigation regarding Taxes.
(g) There are no Security Interests with respect to Taxes upon any of the
Acquired Assets, other than with respect to Taxes not yet due and payable. There
is no basis for the assertion of any claim relating or attributable to Taxes.

 

- 10 -



--------------------------------------------------------------------------------



 



(h) None of the Acquired Assets is “tax exempt use property” within the meaning
of Section 168(h) of the Code.
(i) The Seller is not bound by any Tax indemnity, Tax sharing or Tax allocation
agreement.
(j) The Seller is not a “foreign person” within the meaning of Section 1445 of
the Code.
2.9 Ownership and Condition of Assets.
(a) The Seller is the true and lawful owner, and has good title to, all of the
Acquired Assets, free and clear of all Security Interests, except as set forth
in Section 2.9(a) of the Disclosure Schedule. Except as set forth on
Schedule 2.9(a), upon the Closing, the Buyer will become the true and lawful
owner of, and will receive good title to, the Acquired Assets, free and clear of
all Security Interests.
(b) The Acquired Assets are sufficient for the conduct of the Seller’s
businesses as presently conducted and constitute all assets used by the Seller
in such businesses. Each tangible Acquired Asset is free from material defects,
has been maintained in accordance with normal industry practice, is in good
operating condition and repair (subject to normal wear and tear) and is suitable
for the purposes for which it presently is used.
(c) Section 2.9(c) of the Disclosure Schedule lists individually all Acquired
Assets of a tangible nature (other than inventories) whose book value exceeds
$5,000.
2.10 Owned Real Property. The Seller does not own and has never owned any real
property.
2.11 Real Property Leases. Section 2.11 of the Disclosure Schedule lists all
Leases. The Seller has delivered to the Buyer complete and accurate copies of
the Leases. With respect to each Lease:
(a) such Lease is legal, valid, binding, enforceable and in full force and
effect, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity);
(b) such Lease is assignable by the Seller to the Buyer solely with the consent
or approval of the Landlord and upon such assignment such Lease will continue to
be legal, valid, binding, enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity);
(c) neither the Seller nor, to the Knowledge of the Seller, any other party, is
in breach or violation of, or default under, any such Lease, and no event has
occurred, is pending or, to the Knowledge of the Seller, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
breach or default by the Seller or, to the Knowledge of the Seller, any other
party under such Lease;

 

- 11 -



--------------------------------------------------------------------------------



 



(d) there are no disputes, oral agreements or forbearance programs in effect as
to such Lease;
(e) The Seller has not assigned, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in the leasehold or subleasehold; and
(f) to the Knowledge of the Seller, all facilities leased or subleased
thereunder are supplied with utilities and other services adequate for the
operation of said facilities.
2.12 Intellectual Property.
(a) There are no Seller Registrations.
(b) Seller has no Patent Rights.
(c) Protection Measures. Seller has complied with all applicable contractual and
legal requirements pertaining to information privacy and security. No complaint
relating to an improper use or disclosure of, or a breach in the security of,
any such information has been made or, to the knowledge of the Seller,
threatened against the Seller. To the knowledge of the Seller, there has been
no: (i) unauthorized disclosure of any third party proprietary or confidential
information in the possession, custody or control of the Seller or (ii) breach
of the Seller’s security procedures wherein confidential information has been
disclosed to a third person.
2.13 Contracts.
(a) Section 2.13 of the Disclosure Schedule lists the following agreements
(written or oral) to which the Seller is a party as of the date of this
Agreement:
(i) any agreement (or group of related agreements) for the lease of personal
property from or to third parties providing for lease payments in excess of
$5,000 per annum or having a remaining term longer than three months;
(ii) any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, (B) which involves more than
the sum of $5,000, or (C) in which the Seller has granted manufacturing rights,
“most favored nation” pricing provisions or marketing or distribution rights
relating to any products or territory or has agreed to purchase a minimum
quantity of goods or services or has agreed to purchase goods or services
exclusively from a certain party;
(iii) any agreement concerning the establishment or operation of a partnership,
joint venture or limited liability company;

 

- 12 -



--------------------------------------------------------------------------------



 



(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$5,000 or under which it has imposed (or may impose) a Security Interest on any
of its assets, tangible or intangible;
(v) any agreement for the disposition of any significant portion of the assets
or business of the Seller (other than sales of products in the Ordinary Course
of Business) or any agreement for the acquisition of the assets or business of
any other entity (other than purchases of inventory or components in the
Ordinary Course of Business);
(vi) any agreement concerning exclusivity or confidentiality;
(vii) any employment or consulting agreement;
(viii) any agreement involving any current or former officer or partner of the
Seller;
(ix) any agreement which contains any provisions requiring the Seller to
indemnify any other party (excluding indemnities contained in agreements for the
purchase, sale or license of products entered into in the Ordinary Course of
Business);
(x) any agreement under which the Seller is restricted from selling, licensing
or otherwise distributing any of its technology or products, or providing
services to, customers or potential customers or any class of customers, in any
geographic area, during any period of time or any segment of the market or line
of business;
(xi) any agreement which would entitle any third party to receive a license or
any other right to intellectual property of the Buyer or any of the Buyer’s
Affiliates following the Closing; and
(xii) any other agreement (or group of related agreements) either involving more
than $5,000 or not entered into in the Ordinary Course of Business.
(b) The Seller has delivered to the Buyer a complete and accurate copy of each
agreement listed in Section 2.13 of the Disclosure Schedule. With respect to
each agreement so listed: (i) the agreement is legal, valid, binding and
enforceable and in full force and effect, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity); (ii) for those agreements to which the Seller
is a party, the agreement is assignable by the Seller to the Buyer without the
consent or approval of any party (except as set forth in Section 2.4 of the
Disclosure Schedule) and as of the Closing will continue to be legal, valid,
binding and enforceable and in full force and effect immediately following the
Closing in accordance with the terms thereof as in effect immediately prior to
the Closing, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity); and
(iii) neither the Seller nor, to the Knowledge of the Seller, any other party,
is in breach or violation of, or default under, any such agreement, and no event
has occurred, is pending or, to the Knowledge of the Seller, is threatened,
which, after the giving of notice, with lapse of time, or otherwise, would
constitute a breach or default by the Seller or, to the Knowledge of the Seller,
any other party under such agreement.

 

- 13 -



--------------------------------------------------------------------------------



 



2.14 Insurance. Section 2.14 of the Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, comprehensive general liability,
workers compensation, business interruption, environmental, product liability,
errors and omissions, professional liability and automobile insurance policies
and bond and surety arrangements) to which the Seller is a party, all of which
are in full force and effect. There is no material claim pending under any such
policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy. All premiums due and payable under all such policies
have been paid, neither the Seller nor the Buyer will be liable for retroactive
premiums or similar payments, and the Seller is otherwise in compliance in all
material respects with the terms of such policies. The Seller has no Knowledge
of any threatened termination of, or premium increase with respect to, any such
policy. Seller’s insurance is adequate in terms of scope and coverage to pay all
claims arising or made prior to the Closing.
2.15 Litigation. There is no Legal Proceeding that is pending or to the
Knowledge of Seller, has been threatened in writing against the Seller, which
(a) seeks either damages or equitable relief in any way relating to the Seller
or its business or (b) in any manner challenges or seeks to prevent, enjoin,
alter or delay the transactions contemplated by this Agreement. There are no
judgments, orders or decrees outstanding against the Seller.
2.16 Warranties. No product or service manufactured, sold, leased, licensed or
delivered by the Seller is subject to any guaranty, warranty, right of return,
right of credit or other indemnity other than third-party manufacturers’
warranties for which the Seller has no liability.
2.17 Employees.
(a) Section 2.17 of the Disclosure Schedule contains a list of all employees of
the Seller, along with the position and the annual rate of compensation of each
such person. Section 2.17 of the Disclosure Schedule contains a list of all
employees of the Seller who are a party to a non-competition agreement with the
Seller; copies of such agreements have previously been delivered to the Buyer.
Section 2.17 of the Disclosure Schedule contains a list of all employees of the
Seller who are not citizens of the United States. To the knowledge of the
Seller, no key employee or group of employees has any plans to terminate
employment with the Seller (other than for the purpose of accepting employment
with the Buyer following the Closing) or not to accept employment with the
Buyer. The Seller is in compliance with all applicable laws relating to the
hiring and employment of employees, except where such non-compliance would not
reasonably be expected to have a Seller Material Adverse Effect.
(b) The Seller is not a party to or bound by any collective bargaining
agreement, nor has any of them experienced any strikes, grievances, claims of
unfair labor practices or other collective bargaining disputes. The Seller has
no Knowledge of any organizational effort made or threatened, either currently
or within the past two years, by or on behalf of any labor union with respect to
employees of the Seller.

 

- 14 -



--------------------------------------------------------------------------------



 



2.18 Employee Benefits.
(a) Section 2.18 of the Disclosure Schedule contains a complete and accurate
list of all Seller Plans.
(b) Each Seller Plan has been administered in all material respects in
accordance with its terms and each of the Seller and the ERISA Affiliates has in
all material respects met its obligations with respect to each Seller Plan and
has made all required contributions thereto. To the Knowledge of Seller, the
Seller, each ERISA Affiliate and each Seller Plan are in compliance in all
material respects with the currently applicable provisions of ERISA and the Code
and the regulations thereunder (including Section 4980 B of the Code, Subtitle
K, Chapter 100 of the Code and Sections 601 through 608 and Section 701 et seq.
of ERISA). All filings and reports as to each Seller Plan required to have been
submitted to the Internal Revenue Service or to the United States Department of
Labor have been duly submitted. No Seller Plan has assets that include
securities issued by the Seller or any ERISA Affiliate.
(c) There are no Legal Proceedings (except claims for benefits payable in the
normal operation of the Seller Plans and proceedings with respect to qualified
domestic relations orders) against or involving any Seller Plan or asserting any
rights or claims to benefits under any Seller Plan that could give rise to any
material liability.
(d) All the Seller Plans that are intended to be qualified under Section 401(a)
of the Code have received determination letters from the Internal Revenue
Service to the effect that such Seller Plans are qualified and the plans and the
trusts related thereto are exempt from federal income taxes under Sections
401(a) and 501(a), respectively, of the Code, no such determination letter has
been revoked and revocation has not been threatened, and no such Seller Plan has
been amended since the date of its most recent determination letter or
application therefor in any respect, and no act or omission has occurred, that
would adversely affect its qualification or materially increase its cost. Each
Seller Plan that is required to satisfy Section 401(k)(3) or Section 401(m)(2)
of the Code has been tested for compliance with, and satisfies the requirements
of Section 401(k)(3) and Section 401(m)(2) of the Code for each plan year ending
prior to the Closing Date.
(e) Neither the Seller nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.
(f) At no time has the Seller or any ERISA Affiliate been obligated to
contribute to any “multiemployer plan” (as defined in Section 4001(a)(3) of
ERISA).
(g) There are no unfunded obligations under any Seller Plan providing benefits
after termination of employment to any employee of the Seller (or to any
beneficiary of any such employee), including but not limited to retiree health
coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable law and insurance conversion privileges under state law. The assets
of each Seller Plan which is funded are reported at their fair market value on
the books and records of such Seller Plan.

 

- 15 -



--------------------------------------------------------------------------------



 



(h) No act or omission has occurred and no condition exists with respect to any
Seller Plan that would subject the Seller or any ERISA Affiliate to (i) any
material fine, penalty, tax or liability of any kind imposed under ERISA or the
Code or (ii) any contractual indemnification or contribution obligation
protecting any fiduciary, insurer or service provider with respect to any Seller
Plan.
(i) No Seller Plan is funded by, associated with or related to a “voluntary
employee’s beneficiary association” within the meaning of Section 501(c)(9) of
the Code.
(j) Section 2.18(j) of the Disclosure Schedule discloses each: (i) agreement
with any stockholder, director, executive officer or other key employee of the
Seller (A) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving the Seller of the nature
of any of the transactions contemplated by this Agreement, (B) providing any
term of employment or compensation guarantee or (C) providing severance benefits
or other benefits after the termination of employment of such director,
executive officer or key employee; (ii) agreement, plan or arrangement under
which any person may receive payments from the Seller that may be subject to the
tax imposed by Section 4999 of the Code or included in the determination of such
person’s “parachute payment” under Section 280G of the Code; and (iii) agreement
or plan binding the Seller, including any stock option plan, stock appreciation
right plan, restricted stock plan, stock purchase plan, severance benefit plan
or Seller Plan, any of the benefits of which will be increased, or the vesting
of the benefits of which will be accelerated, by the occurrence of any of the
transactions contemplated by this Agreement or the value of any of the benefits
of which will be calculated on the basis of any of the transactions contemplated
by this Agreement.
(k) Section 2.18(k) of the Disclosure Schedule sets forth the policy of the
Seller with respect to accrued vacation, accrued sick time and earned time off
and the amount of such liabilities as of the date hereof.
(l) Each Seller Plan that is a “nonqualified deferred compensation plan” (as
defined in Code Section 409A(d)(1)) has been operated since January 1, 2005 in
good faith compliance with Code Section 409A and IRS Notice 2005-1. No Seller
Plan that is a “nonqualified deferred compensation plan” has been materially
modified (as determined under Notice 2005-1) after October 3, 2004. No event has
occurred that would be treated by Code Section 409A(b) as a transfer of property
for purposes of Code Section 83. No stock option or equity unit option granted
under any Seller Plan has an exercise price that has been or may be less than
the fair market value of the underlying stock or equity units (as the case may
be) as of the date such option was granted or has any feature for the deferral
of compensation other than the deferral of recognition of income until the later
of exercise or disposition of such option.

 

- 16 -



--------------------------------------------------------------------------------



 



2.19 Environmental Matters.
(a) The Seller has complied with all applicable Environmental Laws, except where
such non-compliance would not reasonably be expected to have a Seller Material
Adverse Effect. There is no pending or, to the Knowledge of the Seller,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request by
any Governmental Entity, relating to any Environmental Law involving the Seller.
(b) The Seller is not a party to or bound by any court order, administrative
order, consent order or other agreement with any Governmental Entity entered
into in connection with any legal obligation or liability arising under any
Environmental Law.
2.20 Legal Compliance. The Seller has, at all times, conducted its business in
compliance with each applicable law (including rules and regulations thereunder)
of any federal, state, local or foreign government, or any Governmental Entity,
except where such non-compliance would not reasonably be expected to have a
Seller Material Adverse Effect. The Seller has not received any notice or
communication from any Governmental Entity alleging noncompliance with any
applicable law, rule or regulation.
2.21 Customers. Section 2.21 of the Disclosure Schedule sets forth a list of
each customer that accounted for more than 10% of the consolidated revenues of
the Seller during the last full fiscal year or the interim period through the
September 30, 2011 and the amount of revenues accounted for by such customer
during each such period.
2.22 Permits. Section 2.22 of the Disclosure Schedule sets forth a list of all
Permits issued to or held by the Seller. Each such Permit is in full force and
effect; the Seller is in compliance with the terms of each such Permit, except
where such non-compliance would not reasonably be expected to have a Seller
Material Adverse Effect; and, to the Knowledge of the Seller, no suspension or
cancellation of such Permit is threatened.
2.23 Certain Business Relationships With Affiliates. No Affiliate of the Seller
(a) owns any property or right, tangible or intangible, which is material to the
operation of the business of the Seller, (b) has any claim or cause of action
against the Seller, or (c) owes any money to, or is owed any money by, the
Seller
2.24 Brokers’ Fees. The Seller has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.
2.25 Books and Records. The books and records of the Seller accurately reflect
the assets, liabilities, business, financial condition and results of operations
of the Seller and have been maintained in accordance with reasonable business
and bookkeeping practices. Section 2.25 of the Disclosure Schedule contains a
list of the transferred bank accounts of the Seller and the names of persons
having signature authority with respect thereto or access thereto.

 

- 17 -



--------------------------------------------------------------------------------



 



2.26 Government Contracts. The Seller has not been suspended or debarred from
bidding on contracts or subcontracts with any Governmental Entity; no such
suspension or debarment has been threatened or initiated; and the consummation
of the transactions contemplated by this Agreement will not result in any such
suspension or debarment of the Seller or the Buyer (assuming that no such
suspension or debarment will result solely from the identity of the Buyer). The
Seller has not been or is now being audited or investigated by the United States
Government Accounting Office, the United States Department of Defense or any of
its agencies, the Defense Contract Audit Agency, the contracting or auditing
function of any Governmental Entity with which it is contracting, the United
States Department of Justice, the Inspector General of the United States
Governmental Entity, or any prime contractor with a Governmental Entity; nor, to
the Knowledge of the Seller, has any such audit or investigation been
threatened. To the Knowledge of the Seller, there is no valid basis for (i) the
suspension or debarment of the Seller from bidding on contracts or subcontracts
with any Governmental Entity or (ii) any claim (including any claim for return
of funds to the Government) pursuant to an audit or investigation by any of the
entities named in the foregoing sentence. The Seller has no agreements,
contracts or commitments which require it to obtain or maintain a security
clearance with any Governmental Entity.
2.27 Securities Laws.
(a) The Seller has been furnished all of the materials relating to the Buyer,
and its payment of the Purchase Price, that have been requested and each of them
has been afforded an opportunity to ask questions of, and receive answers from,
management of the Buyer in connection with the payment of the Purchase Price.
The Seller and the Selling Parties have not been furnished with any oral or
written representation in connection with the payment of the Purchase Price by
or on behalf of the Buyer that each of them has relied on that is not contained
in this Agreement.
(b) Each of the Seller and the Seller Parties: (i) is an “accredited investor”
as defined in Rule 501 of Regulation D under the Securities Act of 1933, as
amended (the “Securities Act”); (ii) has obtained, in its judgment, sufficient
information to evaluate the merits and risks of the payment of the Purchase
Price with securities of the Buyer; (iii) has sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
associated with such payment of the Purchase Price with securities of the Buyer
and to make an informed investment decision with respect thereto, and (iv) has
consulted with his or its own advisors with respect to the receipt of securities
as part of the Purchase Price.
(c) The securities being acquired hereunder are being acquired for each of the
Seller and the Seller Parties’ own account for investment and not for the
benefit or account of any other person and not with a view to, or in connection
with, any unlawful resale or distribution thereof. Each of the Seller and the
Seller Parties fully understands and agrees that it must bear the economic risk
of the investment in securities received hereunder for an indefinite period of
time because, among other reasons, such securities received hereunder have not
been registered under the Securities Act or under the securities laws of any
states, and, therefore, the securities are “restricted securities” and cannot be
resold, pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act, amended and under the applicable securities
laws of such states or an exemption from such registration is otherwise
available. Each of the Seller and the Seller Parties understands that the Buyer
is not under any obligation to register such securities on the Seller and the
Seller Parties’ behalf or to assist such Seller and Seller Parties in complying
with any exemption from registration under the Securities Act or applicable
state securities laws.
(d) Each of the Seller and the Seller Parties intends that the applicable state
securities law will apply to its receipt of the securities hereunder. Each of
the Seller and the Seller Parties meets all suitability standards imposed by the
state securities laws relating to the receipt of the securities as part of the
Purchase Price hereunder without registering any of the Buyer’s securities under
the securities laws of such state.

 

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer represents and warrants to the Seller that the statements contained in
this Article III are true and correct as of the date of this Agreement.
3.1 Organization and Corporate Power. The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Buyer has all requisite corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.
3.2 Authorization of the Transaction. The Buyer has all requisite power and
authority to execute and deliver this Agreement and the Ancillary Agreements and
to perform its obligations hereunder and thereunder. The execution and delivery
by the Buyer of this Agreement and the Ancillary Agreements and the consummation
by the Buyer of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate action on the part of the
Buyer. This Agreement has been duly and validly executed and delivered by the
Buyer and constitutes a valid and binding obligation of the Buyer, enforceable
against it in accordance with its terms.
3.3 Equity Consideration. The Shares to be issued to Buyer under this Agreement
have been duly and validly authorized by the Buyer. The shares have not been
registered with the SEC pursuant to the Securities Act, and the Buyer has no
intention of effecting any such registration
3.4 Buyer SEC Documents; No Undisclosed Liabilities.
(a) Buyer has filed all reports, schedules, forms, statements and other
documents (including exhibits and other information incorporated therein) with
the SEC required to be filed by Buyer since January 1, 2010 (such documents, the
“Buyer SEC Documents”). As of their respective dates, the Buyer SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Securities and Exchange Act of 1934, as amended, as the case may be, and the
rules and regulations of the SEC promulgated thereunder applicable to such Buyer
SEC Documents, and, as of their respective dates, none of the Buyer SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of Buyer included in the Buyer SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as of their respective dates, were prepared in accordance with
GAAP (except, in the case of unaudited statements, as permitted by Form 10-Q of
the SEC) applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly presented in all material
respects the financial position of Buyer and its consolidated Subsidiaries as of
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

 

- 19 -



--------------------------------------------------------------------------------



 



(b) Except as set forth in the most recent financial statements included in the
Buyer SEC Documents filed by Buyer and publicly available prior to the date of
this Agreement or for liabilities incurred in connection with this Agreement or
in the ordinary course of business since the date of the most recent financial
statements included in the Buyer SEC Documents, Buyer has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
that would be required by GAAP to be reflected in, or reserved against or
otherwise described in the consolidated balance sheet of Buyer (including the
notes thereto) which, individually or in the aggregate, have had or would
reasonably be expected to have a Buyer Material Adverse Effect.
3.5 Noncontravention. Neither the execution and delivery by the Buyer of this
Agreement or the Ancillary Agreements, nor the consummation by the Buyer of the
transactions contemplated hereby or thereby, will (a) conflict with or violate
any provision of the Certificate of Incorporation or by-laws of the Buyer,
(b) require on the part of the Buyer any filing with, or permit, authorization,
consent or approval of, any Governmental Entity, (c) conflict with, result in
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party any right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Buyer is a party or by
which it is bound or to which any of its assets is subject, or (d) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to the
Buyer or any of its properties or assets, except, in each case of (a) through
(d), where such breach or violation would not reasonably be expected to have a
Buyer Material Adverse Effect.
ARTICLE IV
POST-CLOSING COVENANTS
4.1 Governmental and Third-Party Notices and Consents.
(a) Each Party shall use its Commercially Reasonable Efforts to obtain, at its
expense, all waivers, permits, consents, approvals or other authorizations from
Governmental Entities, and to effect all registrations, filings and notices with
or to Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
transactions contemplated by this Agreement.
(b) Each Party shall for a period of one hundred eighty (180) days use its
Commercially Reasonable Efforts to obtain all such waivers, consents or
approvals from third parties, and to give all such notices to third parties, as
listed or are required to be listed in the Disclosure Schedule.

 

- 20 -



--------------------------------------------------------------------------------



 



(c) If (i) any of the Assigned Contracts or other assets or rights constituting
Acquired Assets may not be assigned and transferred by the Seller to the Buyer
(as a result of either the provisions thereof or applicable law) without the
consent or approval of a third party, (ii) the Seller, after using its
Commercially Reasonable Efforts, is unable to obtain such consent or approval
prior to the Closing and (iii) the Closing occurs nevertheless, then (A) such
Assigned Contracts and/or other assets or rights shall not be assigned and
transferred by the Seller to the Buyer at the Closing and the Buyer shall not
assume the Seller’s liabilities or obligations with respect thereto at the
Closing, (B) the Seller shall continue to use its Commercially Reasonable
Efforts for one hundred and eighty (180) days to obtain the necessary consent or
approval as soon as practicable after the Closing, (C) upon the obtaining of
such consent or approval, the Buyer and the Seller shall execute such further
instruments of conveyance (in substantially the form executed at the Closing) as
may be necessary to assign and transfer such Assigned Contracts and/or other
assets or rights (and the associated liabilities and obligations of the Seller)
to the Buyer, and (D) from and after the Closing until the assignment of each
such Assigned Contract pursuant to clause (C) above, the Buyer shall perform and
fulfill, on a subcontractor basis, the obligations of the Seller to be performed
under such Assigned Contract, and the Seller shall promptly remit to the Buyer
all payments received by it under such Assigned Contract for services performed
during such period.
4.2 Collection of Supplier Agreement Revenues. Following the Closing, the Seller
will direct all suppliers making payments pursuant to the Supplier Agreements
for which Seller has not obtained consent to assignment to remit payment
directly to a lockbox in the name of Buyer that has been established with
Silicon Valley Bank pursuant to a lockbox arrangement (the “Supplier Agreement
Lockbox”). The Seller agrees that it will forward promptly to the Supplier
Agreement Lockbox any monies, checks or instruments received by the Seller after
the Closing Date (a) pursuant to Supplier Agreements and (b) related to items
earned, invoiced or to be invoiced after November 1, 2011. The Seller shall
grant to the Buyer a power of attorney to endorse and cash any checks or
instruments payable or endorsed to the Seller or its order which are received by
the Buyer pursuant to Supplier Agreements.
4.3 Proprietary Information. From and after the Closing Date, the Seller shall
not disclose or make use of (except to pursue and/or enforce its rights, under
this Agreement or the Ancillary Agreements), and shall use its best efforts to
cause all of its Affiliates not to disclose or make use of, any knowledge,
information or documents of a confidential nature or not generally known to the
public with respect to Acquired Assets, the Seller’s business or the Buyer or
its business (including the financial information, technical information or data
relating to the Seller’s products and names of customers of the Seller), except
to the extent (a) is known to the public and did not become so known through any
violation of a legal obligation on the part of the Seller; (c) is required to be
disclosed under the provisions of any applicable law, or by any stock exchange
or similar body; or (d) is required to be disclosed by a rule or order of any
court of competent jurisdiction. Notwithstanding the foregoing, Buyer
acknowledges and agrees that the Seller, and their owners, have developed
relationships with the customers of the business of Seller and each Seller
Parties, and their owners may maintain such relationships for the purpose of
commercial activities that do not violate Sections 4.5.

 

- 21 -



--------------------------------------------------------------------------------



 



4.4 Solicitation and Hiring. For a period of five (5) years after the Closing
Date, none of the Seller or the Partners (collectively the “Seller Parties”)
shall, either directly or indirectly (including through an Affiliate),
(a) solicit or attempt to induce any Restricted Employee to terminate his
employment with the Buyer or any subsidiary of the Buyer, except for general
solicitations not directed at such employee or (b) hire or attempt to hire any
Restricted Employee; provided, that this clause (b) shall not apply to any
individual whose employment with the Buyer or a subsidiary of the Buyer has been
terminated for a period of six months or longer. The Seller, at the expense of
Buyer, shall enforce, for the benefit of the Buyer, all confidentiality,
non-solicitation and non-hiring assignments and similar agreements between the
Seller and any other party which are not Assigned Contracts.
4.5 Non-Competition.
(a) During the Restricted Period, and, except as provided in Section 4.5(b)
below, each of the Seller Parties and each Owner shall not, either directly or
indirectly as a owner, partner, officer, employee, director, investor, lender,
consultant, independent contractor or otherwise, shall not engage in the
business of soliciting bids from multiple suppliers to obtain natural gas and
electricity contracts in for end users. Each Seller Party shall enforce, for the
benefit of the Buyer, all non-competition and similar agreements between the
Seller and any other party which are not Assigned Contracts. Notwithstanding
anything contained in this Agreement to the contrary, in no event shall any
Seller Party or Owner (i) have any obligation to ensure compliance by any other
Seller Party or Owner with this Section 4.5 or (ii) have any liability
whatsoever for the breach of this Section 4.5 by any other Seller Party or
Owner.
(b) It is understood by the parties that (i) Great Lakes Energy Company and its
subsidiaries and Affiliates (collectively, “GLC”) is in the business of acting
as a sole source representative for a single supplier at any point in time to
obtain natural gas and electricity contracts for commercial and residential
customers in any states where the sale of natural gas or electricity has been
“deregulated” including, without limitation, Illinois, Ohio, Pennsylvania,
Maryland, New York, New Jersey, Massachusetts and Maine and (ii) Branded Retail
Energy Company and its subsidiaries and Affiliates (together, “BREC”) is in the
business of acting as a sole source representative for a single supplier at any
point in time to obtain natural gas and electricity contracts in connection with
university affinity programs including, without limitation, University of Texas,
Texas A&M University, Southern Methodist University, Baylor University and
University of Illinois. Notwithstanding the foregoing, (i) the conduct of the
business of GLC and BREC by any of Seller Parties or Owner or (ii) the ownership
or operation of a retail electricity provider (“REP”) or energy services company
(“ESCO”) by GLC, BREC or any of the Seller Parties or Owner, will not be deemed
to violate Section 4.5. Furthermore, it is hereby agreed by the parties that,
until such time as GLC or any of its successors or assigns become a REP or an
ESCO, Seller Parties shall cause GLC to pay to Buyer the lesser of (i) 50% of
the millage fee paid, net of any commissions due to referral partners, or (ii)
$0.002, for each and every kwh purchased by customers of GLC who purchase in
excess of 500,000 kwh per year/per customer. At such time as GLC or its
successors or assigns becomes an REP or an ESCO, such payment obligation shall
cease as of the date of the beginning of operations of the REP or ESCO.

 

- 22 -



--------------------------------------------------------------------------------



 



(c) Each Seller Party and Owner agrees that the duration and geographic scope of
the non-competition provision set forth in this Section 4.5 are reasonable. In
the event that any court determines that the duration or the geographic scope,
or both, are unreasonable and that such provision is to that extent
unenforceable, the Parties agree that the provision shall remain in full force
and effect for the greatest time period and in the greatest area that would not
render it unenforceable. The Parties intend that this non-competition provision
shall be deemed to be a series of separate covenants, one for each and every
county of each and every state of the United States of America and each and
every political subdivision of each and every country outside the United States
of America where this provision is intended to be effective.
(d) Except as related to GLC and BREC as provided above, the Seller Parties
shall, and shall use their best efforts to cause their Affiliates to, refer all
inquiries regarding the business, products and services of the Seller to the
Buyer.
4.6 Tax Matters.
(a) All transfer taxes, deed excise stamps and similar charges related to the
sale of the Acquired Assets contemplated by this Agreement shall be paid by the
Seller.
(b) Tax liabilities (other than Income Taxes) attributable to the business of
Seller through the Closing Date shall be borne by the Seller.
(c) All Taxes attributable to the conduct of the business of Seller subsequent
to the Closing shall be borne by the Buyer.
(d) All real property taxes, personal property taxes, and similar ad valorem
obligations levied with respect to the Acquired Assets, and all rents, utilities
and other charges against the Seller with respect to the Acquired Assets, for a
taxable period that includes (but does not end on) the Closing Date shall be
apportioned between the Buyer and the Seller as of the Closing Date based upon
(i) the number of days of such taxable period included in any tax period (or
portion thereof) ending on or before the close of business on the Closing Date
(the “Pre-Closing Tax Period”) and (ii) the number of days of such taxable
period included in any tax period (or portion thereof) beginning after the
Closing Date (the “Post-Closing Tax Period”). The Seller shall be liable for all
such Taxes relating to the Pre-Closing Tax Period, and the Buyer shall be liable
for all such Taxes relating to the Post-Closing Tax Period.
(e) If either party pays any Taxes to be borne by the other party under this
Section 4.6, the other party shall promptly reimburse such paying party for the
Taxes paid. If, in preparing Tax returns or payments after the Closing, it
appears to the Buyer that the Seller will be asked to pay additional Taxes, the
Buyer shall so notify the Seller, and provide the Seller a reasonable
opportunity to review and comment upon any related Tax Returns prior to filing
them and paying the Tax. If either party receives any refunds or credits which
are the property of the other party under this Section 4.6, such party shall
promptly pay the amount of such refunds or credits to the other party.
(f) The Buyer shall make available to the Seller and its representatives all
records and materials reasonably required by the Seller to prepare, pursue or
contest any Tax matters related to taxable periods (or portions thereof) ending
on or before the Closing Date and shall provide reasonable cooperation to the
Seller in such case. The Seller shall make available to the Buyer and its
representatives all records and materials reasonably required by the Buyer to
prepare, pursue or contest any Tax matters arising after the Closing which have
factual reference to the Pre-Closing Tax Period and shall provide reasonable
cooperation to the Buyer in such case.

 

- 23 -



--------------------------------------------------------------------------------



 



4.7 Sharing of Data.
(a) The Seller shall have the right for a period of seven years following the
Closing Date to have reasonable access to such books, records and accounts,
including financial and tax information, correspondence, production records,
employment records and other records that are transferred to the Buyer pursuant
to the terms of this Agreement for the limited purposes of concluding its
involvement in the business conducted by the Seller prior to the Closing Date
and for complying with its obligations under applicable securities, tax,
environmental, employment or other laws and regulations. The Buyer shall have
the right for a period of seven years following the Closing Date to have
reasonable access to those books, records and accounts, including financial and
accounting records (including the work papers of the Seller’s independent
accountants), tax records, correspondence, production records, employment
records and other records that are retained by the Seller pursuant to the terms
of this Agreement to the extent that any of the foregoing is needed by the Buyer
for the purpose of conducting the business of the Seller after the Closing and
complying with its obligations under applicable securities, tax, environmental,
employment or other laws and regulations. Neither the Buyer nor the Seller shall
destroy any such books, records or accounts retained by it without first
providing the other Party with the opportunity to obtain or copy such books,
records, or accounts at such other Party’s expense.
(b) Seller will cooperate with the Buyer’s auditors and Seller’s auditors to
produce the financial information and statements necessary so that Buyer may
comply with its federal, state and regulatory reporting requirements. Seller
will respond to any reasonable requests made by the Buyer, the Buyer’s auditors
or the Seller’s auditors promptly. Promptly upon request by the Buyer made at
any time following the Closing Date, the Seller shall authorize the release to
the Buyer of all files pertaining to the Seller, the Acquired Assets or the
business or operations of the Seller held by any federal, state, county or local
authorities, agencies or instrumentalities. Seller understands that Buyer will
suffer harm if it does not meet regulatory requirements regarding reporting of
this transaction.
4.8 Use of Name. No Seller Party shall use, or permit any Affiliate to use, the
name GSE Consulting or any name reasonably similar thereto after the Closing
Date, other than for the purpose of Seller fulfilling its obligations under this
Agreement.
4.9 Collection of Accounts Receivable. Following the Closing Seller agrees that
it shall forward promptly to the Buyer any monies, checks or instruments
received by the Seller after the Closing Date with respect to the accounts
receivable purchased by the Buyer from the Seller pursuant to this Agreement.
The Seller shall provide to the Buyer such reasonable assistance as the Buyer
may request with respect to the collection of any such accounts receivable,
provided the Buyer pays the reasonable out-of-pocket expenses of the Seller and
its officers, directors and employees incurred in providing such assistance. The
Seller hereby grants to the Buyer a power of attorney to endorse and cash any
checks or instruments payable or endorsed to the Seller or its order which are
received by the Buyer and which relate to accounts receivable purchased by the
Buyer from the Seller.

 

- 24 -



--------------------------------------------------------------------------------



 



4.10 Employees. Effective as of the Closing, the Seller shall terminate the
employment of each of its employees. The Buyer shall be permitted to offer
employment to each such employee, terminable at the will of the Buyer. The
Seller hereby consents to the hiring of any such employees by the Buyer and
waives, with respect to the employment by the Buyer of such employees, any
claims or rights the Seller may have against the Buyer or any such employee
under any non-competition, confidentiality or employment agreement.
4.11 Conditional Registration. If, as of the date that is six (6) months after
the date of issuance of any of the Shares to the Share Recipients, Buyer’s
counsel reasonably determines that any of such Shares may not be resold by a
Share Recipient without restriction by the volume limitations under Rule 144 of
the Securities Act, then with respect to such Shares held by Share Recipients,
Buyer shall, upon receipt of a written request from any Share Recipient (the
“Registration Request”) received no later than the date that is one (1) year
after the date of issuance of any of the Shares to the Share Recipients:
(a) subject to receipt of necessary information from the Share Recipients after
prompt request from the Buyer to the Share Recipients to provide required Share
Recipient information, prepare and file with the SEC, within 90 days after
Buyer’s receipt of the Registration Request, a registration statement (the
“Registration Statement”) to enable the resale of the Shares by the Share
Recipients;
(b) subject to receipt of necessary information from the Share Recipients after
prompt request from the Buyer to the Share Recipients to provide required Share
Recipients information, use its commercially reasonable efforts to cause the
Registration Statement to become effective within 90 days after the Settlement
Date; provided, however, that if the Buyer has an outstanding confidential
treatment request (“CTR”) application on file with the SEC as of the date the
SEC provides notice that it has not further comments, then the Buyer shall use
its commercially reasonable efforts to clear the CTR with the SEC and shall
submit a request for acceleration of effectiveness of the Registration Statement
within two business days following clearance of the CTR by the SEC;
(c) use commercially reasonable efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus
related thereto (the “Prospectus”) used in connection therewith as may be
necessary to keep the Registration Statement current, effective and free from
any material misstatement or omission to state a material fact for a period not
exceeding, with respect to each Share Recipient’s Shares, until the earlier of
(i) the date on which the Share Recipient may sell all Shares then held by the
Share Recipient without restriction by the volume limitations of Rule 144 of the
Securities Act, or (ii) such time as all Shares purchased by such Share
Recipients pursuant to this Agreement have been sold pursuant to a registration
statement;

 

- 25 -



--------------------------------------------------------------------------------



 



(d) comply with any prospectus publication requirement then applicable to it and
furnish to each Share Recipient with respect to the Shares registered under the
Registration Statement such number of copies of the Registration Statement,
Prospectuses (and preliminary Prospectuses) in conformity with the requirements
of the Securities Act and such other documents as such Share Recipient may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by such Share Recipient; provided, however, that the
obligation of the Buyer to deliver copies of Prospectuses (or preliminary
Prospectuses) to the Share Recipient shall be subject to the receipt by the
Buyer of reasonable assurances from the Share Recipient that the Share Recipient
will comply with the applicable provisions of the Securities Act and of such
other securities or blue sky laws as may be applicable in connection with any
use of such Prospectuses (or preliminary Prospectuses);
(e) file documents required of the Buyer for normal blue sky clearance in states
specified in writing by the Share Recipient and use its commercially reasonable
efforts to maintain such blue sky qualifications during the period the Buyer is
required to maintain the effectiveness of the Registration Statement pursuant to
Section 4.11(c); provided, however, that the Buyer shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented; and
(f) advise the Share Recipient, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and
If the Buyer receives notification from the SEC that a Share Recipient whose
Shares are subject to the Registration Statement is deemed an underwriter, then
the period by which the Buyer is obligated to submit an acceleration request to
the SEC shall be extended to the earlier of (i) the 45th day after such SEC
notification, or (ii) 120 days after the initial filing of the Registration
Statement with the SEC.
ARTICLE V
INDEMNIFICATION
5.1 Indemnification by the Seller. The Seller shall indemnify Buyer, and its
officers, directors and Affiliates (each an “Buyer Indemnified Party”) in
respect of, and hold each Buyer Indemnified Party harmless against, Damages
incurred or suffered by such Buyer Indemnified Party resulting from, relating to
or constituting:
(a) any breach, as of the date of this Agreement, of any representation or
warranty of the Seller contained in this Agreement, any Ancillary Agreement or
any other agreement or instrument furnished by the Seller to the Buyer pursuant
to this Agreement;
(b) any failure to perform any covenant or agreement of any Seller Party
contained in this Agreement, any Ancillary Agreement or any agreement or
instrument furnished by any Seller Party to the Buyer pursuant to this
Agreement;
(c) any Retained Liabilities; or
(d) the failure of the Buyer and the Seller, in connection with the sale of the
Acquired Assets by the Seller to the Buyer pursuant to this Agreement, to comply
with, and obtain for the Buyer the benefits afforded by compliance with, any
applicable bulk transfers laws.

 

- 26 -



--------------------------------------------------------------------------------



 



5.2 Indemnification by the Buyer. The Buyer shall indemnify the Seller and its
officers, directors and Affiliates (each an “Seller Indemnified Party”) in
respect of, and hold it harmless each Seller Indemnified Party harmless against,
any and all Damages incurred or suffered by such Seller Indemnified Party
resulting from, relating to or constituting:
(a) any breach, as of the date of this Agreement, of any representation or
warranty of the Buyer contained in this Agreement, any Ancillary Agreement or
any other agreement or instrument furnished by the Buyer to the Seller pursuant
to this Agreement;
(b) any failure to perform any covenant or agreement of the Buyer contained in
this Agreement, any Ancillary Agreement or any other agreement or instrument
furnished by the Buyer to the Seller pursuant to this Agreement;
(c) operation of the business and the Acquired Assets after the Closing Date; or
(d) any Assumed Liabilities.
5.3 Indemnification Procedure.
(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any Person in respect of which
payment may be sought under Section 5.1 and 5.2 hereof (regardless of the
limitations set forth in Section 5.5), the Indemnified Party shall reasonably
and promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the Indemnifying
Party. The Indemnifying Party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the Indemnified Party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Damages indemnified
against hereunder. If the Indemnifying Party elects to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Damages
indemnified against hereunder, it shall within thirty (30) days (or sooner, if
the nature of the Claim so requires) notify the Indemnified Party of its intent
to do so. If the Indemnifying Party elects not to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Damages indemnified
against hereunder, the Indemnified Party may defend against, negotiate, settle
or otherwise deal with such Claim. If the Indemnifying Party shall assume the
defense of any Claim, the Indemnified Party may participate, at his or its own
expense, in the defense of such Claim; provided, however, that such Indemnified
Party shall be entitled to participate in any such defense with separate counsel
at the expense of the Indemnifying Party if (i) so requested by the Indemnifying
Party to participate or (ii) in the reasonable opinion of counsel to the
Indemnified Party a conflict or potential conflict exists between the
Indemnified Party and the Indemnifying Party that would make such separate
representation advisable; and provided, further, that

 

- 27 -



--------------------------------------------------------------------------------



 



the Indemnifying Party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim. Notwithstanding anything in this
Section 5.3 to the contrary, neither the Indemnifying Party nor the Indemnified
Party shall, without the written consent of the other party, settle or
compromise any indemnifiable Claim or permit a default or consent to entry of
any judgment unless the claimant and such party provide to such other party an
unqualified release from all liability in respect of the indemnifiable Claim.
Notwithstanding the foregoing, if a settlement offer solely for money damages is
made by the applicable third party claimant, and the Indemnifying Party notifies
the Indemnified Party in writing of the Indemnifying Party’s willingness to
accept the settlement offer and, subject to the applicable limitations of
Section 5.5, pay the amount called for by such offer, and the Indemnified Party
declines to accept such offer, the Indemnified Party may continue to contest
such indemnifiable Claim, free of any participation by the Indemnifying Party,
and the amount of any ultimate liability with respect to such indemnifiable
Claim that the Indemnifying Party has an obligation to pay hereunder shall be
limited to the lesser of (A) the amount of the settlement offer that the
Indemnified Party declined to accept plus the Damages of the Indemnified Party
relating to such indemnifiable Claim through the date of its rejection of the
settlement offer or (B) the aggregate Damages of the Indemnified Party with
respect to such indemnifiable Claim. If the Indemnifying Party makes any payment
on any indemnifiable Claim, the Indemnifying Party shall be subrogated, to the
extent of such payment, to all rights and remedies of the Indemnified Party to
any insurance benefits or other Claims of the Indemnified Party with respect to
such indemnifiable Claim.
(a) After any final judgment or award shall have been rendered by a Governmental
Body of competent jurisdiction and the expiration of the time in which to appeal
therefrom, or a settlement shall have been consummated, or the Indemnified Party
and the Indemnifying Party shall have arrived at a mutually binding agreement
with respect to a Claim hereunder, the Indemnified Party shall forward to the
Indemnifying Party notice of any sums due and owing by the Indemnifying Party
pursuant to this Agreement with respect to such matter.
5.4 Survival of Representations and Warranties. The representations and
warranties of the Parties shall survive the Closing of this Agreement for a
period of eighteen (18) months except that (i) the representations and
warranties set forth in Sections 2.1, 2.3, 3.1 and 3.2 shall survive the closing
without limitation and (ii) the representations and warranties set forth in
Sections 2.8, 2.12, 2.18, and 2.19 shall survive until 30 days following
expiration of the statute of limitations applicable to the matters referred to
within each such section. The rights to indemnification set forth in this
Article V will not be affected by (i) any investigation conducted by or on
behalf of an Indemnified Party or any knowledge acquired (or capable of being
acquired) by an Indemnified Party, whether before or after the date of this
Agreement or the Closing Date, with respect to the inaccuracy or noncompliance
with any representation, warranty, covenant or obligation which is the subject
of indemnification under this Agreement or (ii) any waiver by an Indemnified
Party of any closing condition relating to the accuracy of any representations
and warranties or the performance of or compliance with agreements and
covenants.

 

- 28 -



--------------------------------------------------------------------------------



 



5.5 Any Claim not made by a Buyer Indemnified Party with regards to
Section 5.1(a) or a Seller Indemnified Party with regards to Section 5.2(a) on
or prior to that date will be irrevocably and unconditionally released and
waived.
5.6 Certain Limitations on Indemnification.
(a) Notwithstanding the provisions of this Article V, neither Seller nor Buyer
shall have any indemnification obligations for Damages pursuant to
Section 5.1(a) or 5.2(a), unless the aggregate amount of all such Damages
finally determined for which such party would be liable, but for this paragraph
(a) exceeds $50,000 (the “Basket”), and in such event, the Indemnifying Party
shall then be required to pay the total amount of such Damages in excess of the
Basket, subject to the Cap and other limitations.
(b) None of the Seller or the Buyer shall be required to indemnify, any Person
for Damages pursuant to Section 5.1(a) or 5.2(a) for an aggregate amount of all
such Damages exceeding $2,500,000 (the “Cap”).
(c) Notwithstanding anything to the contrary elsewhere in this Agreement, no
party shall, in any event, be liable to any other Person for any consequential,
incidental, indirect, special or punitive damages of such other Person,
including loss of future revenue, income or profits, diminution of value or loss
of business reputation or opportunity relating to the breach or alleged breach
hereof, except for Third Party Actions for consequential damages.
(d) No representation or warranty of Seller contained herein shall be deemed
untrue or incorrect, and Seller shall not be deemed to have breached a
representation or warranty, as a consequence of the existence of any fact,
circumstance or event of which is disclosed in response to another
representation or warranty contained in this Agreement.
(e) Buyer shall not make any claim for indemnification under this Article V in
respect of any calculation of amounts that is taken into account in the
calculation of any adjustment to the Purchase Price pursuant to Section 1.8, and
the payment of the True Up Amount shall be the exclusive remedy of Buyer with
respect to the Expected Backlog.
5.7 Exclusive Remedy.
(a) Except with respect to claims based on fraud, after the Closing, the rights
of the Indemnified Parties under this Article V shall be the exclusive remedy of
the Indemnified Parties with respect to claims resulting from or relating to any
misrepresentation, breach of warranty or failure to perform any covenant or
agreement contained in this Agreement.
5.8 Treatment of Indemnity Payments. Any payments made to a Buyer Indemnified
Party or Seller Indemnified Party, as applicable, pursuant to this Article V
shall be treated as an adjustment to the Purchase Price for tax purposes.
ARTICLE VI
Intentionally Omitted.

 

- 29 -



--------------------------------------------------------------------------------



 



ARTICLE VII
DEFINITIONS
For purposes of this Agreement, each of the following terms shall have the
meaning set forth below.
“2011 Earnout Payment” has the meaning set forth in Section 1.7(a) of this
Agreement.
“2012 Earnout Payment” has the meaning set forth in Section 1.7(b) of this
Agreement.
“2013 Earnout Payment” has the meaning set forth in Section 1.7(c) of this
Agreement.
“Acquired Assets” shall mean all of the assets, properties and rights of the
Seller existing as of the Closing, except for the Excluded Assets, including
(except to the extent included in the definition of Excluded Assets):
(a) all trade and other accounts receivable and notes and loans receivable that
are payable to the Seller, and all rights to unbilled amounts for products
delivered or services provided, together with any security held by the Seller
for the payment thereof;
(b) all computers, machinery, equipment, tools and tooling, furniture, fixtures,
supplies, leasehold improvements, motor vehicles and other tangible personal
property;
(c) all leaseholds and subleaseholds in real property, and easements,
rights-of-way and other appurtenants thereto;
(d) all Intellectual Property;
(e) all rights under Assigned Contracts;
(f) all claims, prepayments, deposits, refunds, causes of action, chooses in
action, rights of recovery, rights of setoff and rights of recoupment;
(g) all books, records, accounts, ledgers, files, documents, correspondence,
lists (including customer and prospect lists), employment records, manufacturing
and procedural manuals, Intellectual Property records, sales and promotional
materials, studies, reports and other printed or written materials;
(h) all insurance policies of the Seller, as well as all proceeds which may be
payable thereunder; and
(i) all rights of the Seller in and with respect to the assets associated with
its Employee Benefit Plans.
“Affiliate” shall mean any affiliate, as defined in Rule 12b-2 under the
Securities Exchange Act of 1934. For purposes of the obligation, representations
and warranties of Seller and the Seller Parties shall not be considered an
Affiliate.
“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

 

- 30 -



--------------------------------------------------------------------------------



 



“Ancillary Agreements” shall mean the Bill of Sale and the Assignment and
Assumption Agreement.
“Annualized New Bookings” shall mean the aggregate One Year Dollar Value of all
New Customer Supply Contracts.
“Assigned Contracts” shall mean the contracts listed on Section 2.13 of the
Disclosure Schedule (except for those vendor contracts that are specifically
indicated as excluded).
“Assignment and Assumption Agreement” has the meaning set forth in Section
1.5(b)(ii) of this Agreement.
“Assumed Liabilities” shall mean (a) all obligations of the Seller arising after
the Closing under the Assigned Contracts other than arising out of any breach,
act or omission by the Seller prior to the Closing under any Assigned Contract,
and (b) any liability for Taxes in accordance with Section 4.6(d).
“Backlog Contract” has the meaning set forth in Section 1.8(a) of this
Agreement.
“Backlog Objection Period” has the meaning set forth in Section 1.8(a) of this
Agreement.
“Backlog Statement” has the meaning set forth in Section 1.8(c) of this
Agreement.
“Basket” has the meaning set forth in Section 5.5(a) of this Agreement.
“Bill of Sale” has the meaning set forth in Section 1.5(b)(i) of this Agreement.
“BREC” has the meaning set forth in Section 4.5(b) of this Agreement.
“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.
“Buyer Indemnified Party” has the meaning set forth in Section 5.1 of this
Agreement.
“Buyer Materials Adverse Effect” shall mean a material adverse effect on any of
the Assets or on the business, operations, property, financial condition,
results of operations or cash flow of Buyer or the business of Buyer. For the
avoidance of doubt, the parties agree that the terms “material”, “materially” or
“materiality” as used in this Agreement with an initial lower case “m” shall
have their respective customary and ordinary meanings, without regard to the
meaning ascribed to Buyer or Seller Material Adverse Effect.
“Buyer SEC Documents” has the meaning set forth in Section 3.4(a) of this
Agreement.
“Cap” has the meaning set forth in Section 5.5(b) of this Agreement.
“CERCLA” shall mean the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

 

- 31 -



--------------------------------------------------------------------------------



 



“Change of Control Transaction” shall mean (A) the liquidation, dissolution or
winding up of the Buyer; (B) the acquisition of the Buyer by another entity by
means of any transaction or series of related transactions (including, without
limitation, any reorganization, merger or consolidation) that results in the
transfer of fifty percent (50%) or more of the outstanding voting power of the
Buyer; (C) a sale of all or substantially all of the assets of the Buyer, (D)
any Person or group of related persons for purposes of Section 13(d) of the
Exchange Act (a “Group”) (other than any Person or Group who owns or has the
right to acquire Buyer’s common stock on the date hereof) shall become the
beneficial owner (within the meaning of Section 13(d) of the Exchange Act),
directly or indirectly, of common stock of the Buyer representing more than 40%
of the aggregate outstanding voting power of the Buyer and such Person or Group
actually has the power to vote such common stock in any election, or (E) a
majority of the board of directors of the Buyer shall consist of Persons who was
not (i) a member of the board of directors on the First Closing Date, or
(ii) nominated for election or elected to the board of directors of the Buyer
with the affirmative vote of a majority of the members of the board of directors
on the First Closing Date; that occurs prior to the expiration of the
measurement period for the 2013 Earnout Payment.
“Claim” has the meaning set forth in Section 5.3(a) of this Agreement.
“CLG” has the meaning set forth in Section 4.5(b) of this Agreement.
“Closing” or “Closing Date” shall mean the date of this Agreement.
“Commercially Reasonable Efforts” shall mean commercially reasonable efforts,
but shall not include Seller paying any amount, incurring or retaining any
liability, giving any concessions, or agreeing to remain secondarily liable,
except as may be required under (i) the Lease Agreement by and between 1225
North Loop Investments, Inc, and GSE Consulting, LP, dated as of October 2006,
and/or (ii) the Office Lease by and between GC Museum Partners, LP and GSE
Consulting, LP dates as of June 25, 2009.
“Customer Supply Contract” means a contract entered into between an end user of
energy (customer) and an energy supplier which provides for payment of fees to
Buyer, Seller, and/or any Affiliate of Buyer pursuant to a Supplier Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“CTR” has the meaning set forth in Section 4.11(b) of this Agreement.
“Damages” shall mean any and all debts, obligations and other liabilities
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise), diminution in value, monetary
damages, fines, fees, penalties, interest obligations, deficiencies, losses and
expenses (including amounts paid in settlement, interest, court costs, costs of
investigators, fees and expenses of attorneys, accountants, financial advisors
and other experts, and other expenses of litigation).
“Disclosure Schedule” shall mean the disclosure schedule provided by the Seller
to the Buyer on the date hereof and attached to this Agreement.

 

- 32 -



--------------------------------------------------------------------------------



 



“Documentation” shall mean printed, visual or electronic materials, reports,
white papers, documentation, specifications, designs, flow charts, code
listings, instructions, user manuals, frequently asked questions, release notes,
recall notices, error logs, diagnostic reports, marketing materials, packaging,
labeling, service manuals and other information describing the use, operation,
installation, configuration, features, functionality, pricing, marketing or
correction of a product, whether or not provided to end user.
“Earnout Payment(s)” has the meaning set forth in Section 1.7(c) of this
Agreement.
“Earnout Objection Period” has the meaning set forth in Section 1.7(e) of this
Agreement.
“Earnout Statement” has the meaning set forth in Section 1.7(e) of this
Agreement.
“Employee Benefit Plan” shall mean any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), any “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and any other written or oral plan, agreement
or arrangement involving direct or indirect compensation, including insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, stock options, stock purchase, phantom stock, stock appreciation or
other forms of incentive compensation or post-retirement compensation.
“Encore Bank” shall mean Encore Bank, N.A.
“Environmental Law” shall mean any federal, state or local law, statute, rule,
order, directive, judgment, Permit or regulation or the common law relating to
the environment, occupational health and safety, or exposure of persons or
property to Materials of Environmental Concern, including any statute,
regulation, administrative decision or order pertaining to: (i) the presence of
or the treatment, storage, disposal, generation, transportation, handling,
distribution, manufacture, processing, use, import, export, labeling, recycling,
registration, investigation or remediation of Materials of Environmental Concern
or documentation related to the foregoing; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release, threatened release,
or accidental release into the environment, the workplace or other areas of
Materials of Environmental Concern, including emissions, discharges, injections,
spills, escapes or dumping of Materials of Environmental Concern; (v) transfer
of interests in or control of real property which may be contaminated;
(vi) community or worker right-to-know disclosures with respect to Materials of
Environmental Concern; (vii) the protection of wild life, marine life and
wetlands, and endangered and threatened species; (viii) storage tanks, vessels,
containers, abandoned or discarded barrels and other closed receptacles; and
(ix) health and safety of employees and other persons. As used above, the term
“release” shall have the meaning set forth in CERCLA.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” shall mean any entity which is, or at any applicable time was,
a member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Seller.

 

- 33 -



--------------------------------------------------------------------------------



 



“ESCO” has the meaning set forth in Section 4.5(b) of this Agreement.
“Excluded Assets” shall mean the following assets of the Seller:
(a) all cash, short-term investments, deposits, bank accounts and other similar
assets;
(b) the governing documents, qualifications to conduct business as a foreign
limited liability company, arrangements with registered agents relating to
foreign qualifications, taxpayer and other identification numbers, seals, minute
books, membership or security transfer books and other documents relating to the
organization and existence of the Seller as a limited liability company;
(c) all rights relating to refunds, recovery or recoupment of Taxes;
(d) all Permits;
(e) any of the rights of the Seller under this Agreement or under the Ancillary
Agreements;
(f) prepayments by Seller on insurance policies not assumed;
(g) those assets listed on Schedule 1.1(b) attached hereto.
“Expected Backlog” has the meaning set forth in Section 1.8(a) of this
Agreement.
“Final Backlog” has the meaning set forth in Section 1.8(a) of this Agreement.
“Financial Statements” shall mean:
(a) the balance sheets and statements of income, of the Seller as of the end of
and for each of the years ended December 31, 2009 and December 31, 2010; and
(b) the Most Recent Balance Sheet and the unaudited statements of income, for
the nine (9) months ended as of the Most Recent Balance Sheet Date.
“Force Majeure Event” shall mean a (i) fire, flood, earthquake, hurricane,
elements of nature or acts of God; (ii) wars (declared and undeclared), acts of
terrorism, sabotage, riots, civil disorders, rebellions or revolutions; or
(iii) acts of any governmental authority with respect to any of the foregoing,
and provided that such default or delay cannot reasonably be circumvented by the
non-performing Party through the use of commercially reasonable alternate
sources, workaround plans or other commercially reasonable means
“GAAP” shall mean United States generally accepted accounting principles.

 

- 34 -



--------------------------------------------------------------------------------



 



“Governmental Entity” shall mean any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency.
“Indemnified Party” shall mean the Buyer Indemnified Party or the Seller
Indemnified Party, as applicable.
“Indemnifying Party” shall mean the party from whom indemnification is sought by
a Buyer Indemnified Party or Seller Indemnified Party, as applicable.
“Intellectual Property” shall mean the following subsisting throughout the
world:
(a) Patent Rights;
(b) Trademarks and all goodwill in the Trademarks;
(c) copyrights, designs, data and database rights and registrations and
applications for registration thereof, including moral rights of authors;
(d) mask works and registrations and applications for registration thereof and
any other rights in semiconductor topologies under the laws of any jurisdiction;
(e) inventions, invention disclosures, statutory invention registrations, trade
secrets and confidential business information, know-how, manufacturing and
product processes and techniques, research and development information,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, whether
patentable or nonpatentable, whether copyrightable or noncopyrightable and
whether or not reduced to practice; and
(f) other proprietary rights relating to any of the foregoing (including
remedies against infringement thereof and rights of protection of interest
therein under the laws of all jurisdictions).
“Intellectual Property Registrations” means Patent Rights, registered
Trademarks, registered copyrights and designs, mask work registrations and
applications for each of the foregoing.
“Knowledge of Seller” shall mean the (i) actual knowledge of Justin Helms, Jason
Helms, Jeremiah Collins, Byron Biggs, and Brian Dafferner, or (ii) if a
reasonable prudent individual similarly situated to the persons listed in clause
(i) could reasonably be expected to discover or otherwise become aware of that
fact or matter in the course of conducting a reasonably comprehensive
investigation regarding the accuracy of any representation or warranty in this
Agreement.
“Lease” shall mean any lease or sublease pursuant to which the Seller leases or
subleases from another party any real property.
“Legal Proceeding” shall mean any action, suit, proceeding, claim, arbitration
or investigation before any Governmental Entity or before any arbitrator.

 

- 35 -



--------------------------------------------------------------------------------



 



“Materials of Environmental Concern” shall mean any: pollutants, contaminants or
hazardous substances (as such terms are defined under CERCLA), pesticides (as
such term is defined under the Federal Insecticide, Fungicide and Rodenticide
Act), solid wastes and hazardous wastes (as such terms are defined under the
Resource Conservation and Recovery Act), chemicals, other hazardous, radioactive
or toxic materials, oil, petroleum and petroleum products (and fractions
thereof), or any other material (or article containing such material) listed or
subject to regulation under any law, statute, rule, regulation, order, Permit,
or directive due to its potential, directly or indirectly, to harm the
environment or the health of humans or other living beings.
“Most Recent Balance Sheet” shall mean the unaudited consolidated balance sheet
of the Seller as of the Most Recent Balance Sheet Date.
“Most Recent Balance Sheet Date” shall mean September 30, 2011.
“NASDAQ Price” shall mean the consolidated closing bid price of XWES common
stock at the time this Agreement is executed. If this Agreement is executed
before 4PM Eastern Standard Time, the NASDAQ Price will be the consolidated
closing bid price for the business day prior to the date this Agreement is
executed. If this Agreement is executed after 4PM Eastern Standard Time, the
NASDAQ Price will be the consolidated closing bid price on the date this
Agreement is executed.
“New Customer Supply Contract” shall mean any new Customer Supply Contract
entered into by Seller, Buyer, or any Affiliate of Buyer during the applicable
measurement period covering a meter that was not the subject of a Customer
Supply Contract that expired immediately prior to the effective date of such new
Customer Supply Contract (such Customer Supply Contract is not a renewal of a
Customer Supply Contract).
“One Year Dollar Value” shall mean the projected amount payable to Buyer,
Seller, or any Affiliate of Buyer, pursuant to the applicable Supplier Agreement
based on one year of energy usage of the customer at the time of execution of
the applicable Customer Supply Contract, whether by upfront fees, residual
payments or otherwise, during the measurement period for the applicable Earnout
Payment. The projections for the One Year Dollar Value shall be based on the
data in the Customer Supply Contract and any applicable fee addendum, deal
confirm or other document that conveys the parameters of the specific
customer-supplier relationship and Buyer’s, Seller’s, or any Affiliate of
Buyer’s, commission rate.
“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to frequency
and amount).
“Owner” shall mean Justin Helms, Jason Helms, Jeremiah Collins, and Byron Biggs.
“Parties” shall mean the Buyer and the Seller.
“Partners” shall have the meaning set forth in Section 2.2 of this Agreement.
“Patent Rights” shall mean all patents, patent applications, utility models,
design registrations and certificates of invention and other governmental grants
for the protection of inventions or industrial designs (including all related
continuations, continuations-in-part, divisionals, reissues and reexaminations).

 

- 36 -



--------------------------------------------------------------------------------



 



“Permits” shall mean all permits, licenses, registrations, certificates, orders,
approvals, franchises, variances and similar rights issued by or obtained from
any Governmental Entity (including those issued or required under Environmental
Laws and those relating to the occupancy or use of owned or leased real
property).
“Person” shall mean any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization, or other entity, or any governmental agency, and
any officer, department, commission, board, bureau, or instrumentality thereof.
“Post-Closing Tax Period” has the meaning set forth in Section 4.6(d) of this
Agreement.
“Pre-Closing Tax Period” has the meaning set forth in Section 4.6(d) of this
Agreement.
“Prospectus” has the meaning set forth in Section 4.11(c) of this Agreement.
“Purchase Price” shall mean the purchase price to be paid by the Buyer for the
Acquired Assets.
“Registration Statement” has the meaning set forth in Section 4.11(a) of this
Agreement.
“Registration Request” has the meaning set forth in Section 4.11 of this
Agreement.
“Renewal Rate” shall mean as the percent of the One Year Dollar Value of
Customer Supply Contracts entered into by Buyer, Seller, and/or any Affiliate of
Buyer, during the applicable measurement period that are not New Customer
Contracts (such Customer Supply Contracts are a renewal of a prior Customer
Supply Contract covering such meters) divided by the One Year Dollar Value of
all expiring Customer Supply Contracts during the applicable measurement period
other than those Customer Supply Contracts set forth on Schedule 1.7.
“REP” has the meaning set forth in Section 4.5(b) of this Agreement.
“Restricted Employee” shall mean any person who either (i) was an employee of
the Buyer on either the date of this Agreement or the Closing Date or (ii) was
an employee of the Seller on either the date of this Agreement or the Closing
Date and received an employment offer from the Buyer within five business days
following the Closing Date.
“Restricted Period” shall mean the period commencing upon the Closing Date and
ending on the earlier to occur of (i) thirty (30) days following delivery of
written notice to Buyer of the failure of Buyer to make any payment when due in
accordance with Sections 1.7 or 1.8, and failure to cure such non-payment within
such thirty (30) day period, (ii) the occurrence of Change of Control
Transaction that results in Buyer’s inability to achieve the 2013 Earnout
Payment due to successor party’s failure to comply with the provisions of
Section 1.7(d)(ii), or (ii) the fifth (5th) anniversary of the Closing Date.

 

- 37 -



--------------------------------------------------------------------------------



 



“Retained Liabilities” shall mean any and all liabilities or obligations
(whether known or unknown, absolute or contingent, liquidated or unliquidated,
due or to become due and accrued or unaccrued, and whether claims with respect
thereto are asserted before or after the Closing) of the Seller which are not
Assumed Liabilities. The Retained Liabilities shall include, without limitation,
all liabilities and obligations of the Seller:
(a) for income, transfer, sales, use or other Taxes arising in connection with
the consummation of the transactions contemplated by this Agreement (including
any income Taxes arising as a result of (i) the transfer by the Seller to the
Buyer of the Acquired Assets, (ii) any deemed transfer by a subsidiary of the
Seller of its assets pursuant to an election under Section 338(h)(10) of the
Code, (iii) the Seller having an “excess loss account” (within the meaning of
Treasury Regulation §1.1502-19) in the stock of any Subsidiary of the Seller, or
(iv) the Seller having deferred gain on any “deferred intercompany transaction”
(within the meaning of Treasury Regulation §1.1502-13));
(b) for costs and expenses incurred in connection with this Agreement or the
consummation of the transactions contemplated by this Agreement;
(c) under this Agreement or the Ancillary Agreements;
(d) for any Taxes, including deferred taxes or taxes measured by income of the
Seller earned prior to the Closing, any liabilities for federal or state income
tax and FICA taxes of employees of the Seller which the Seller is legally
obligated to withhold, any liabilities of the Seller for employer FICA and
unemployment taxes incurred, and any liabilities of the Seller for sales, use or
excise taxes or customs and duties;
(e) under any agreements, contracts, leases or licenses which are listed on
Schedule 1.1(b);
(f) arising prior to the Closing under the Assigned Contracts, and all
liabilities for any breach, act or omission by the Seller prior to the Closing
under any Assigned Contract;
(g) arising out of events, conduct or conditions existing or occurring prior to
the Closing that constitute a violation of or non-compliance with any law, rule
or regulation (including Environmental Laws), any judgment, decree or order of
any Governmental Entity, or any Permit or that give rise to liabilities or
obligations with respect to Materials of Environmental Concern;
(h) to pay severance benefits (if any) to any employee of the Seller whose
employment is terminated (or treated as terminated) in connection with the
consummation of the transactions contemplated by this Agreement, all liabilities
resulting from the termination of employment of employees of the Seller prior
to, the Closing that arose under any federal or state law or under any Employee
Benefit Plan established or maintained by the Seller;
(i) to indemnify any person or entity by reason of the fact that such person or
entity was a director, officer, employee, or agent of the Seller or was serving
at the request of the Seller as a partner, trustee, director, officer, employee,
or agent of another entity (whether such indemnification is for judgments,
damages, penalties, fines, costs, amounts paid in settlement, losses, expenses,
or otherwise and whether such indemnification is pursuant to any statute,
charter document, bylaw, agreement, or otherwise);

 

- 38 -



--------------------------------------------------------------------------------



 



(j) injury to or death of persons or damage to or destruction of property
occurring prior to the Closing (including any workers compensation claim);
(k) for medical, dental and disability (both long-term and short-term benefits),
whether insured or self-insured, owed to employees or former employees of the
Seller based upon (A) exposure to conditions in existence prior to the Closing
or (B) disabilities existing prior to the Closing (including any such
disabilities which may have been aggravated following the Closing);
(l) for benefits under any Seller Plan;
(m) for any retrospective premium increases under any Seller Plan assumed by
Buyer that relates to periods before and including the Closing; and
(n) for the misclassification of employees as independent contractors.
“SEC” the Securities and Exchange Commission.
“Securities Act” has the meaning set forth in Section 2.26(b) of this Agreement.
“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation and (iii) liens on goods in transit incurred
pursuant to documentary letters of credit, in each case arising in the Ordinary
Course of Business of the Seller and not material to the Seller.
“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.
“Seller Indemnified Party” has the meaning set forth in Section 5.2 of this
Agreement.
“Seller Material Adverse Effect” shall mean a material adverse effect on any of
the Assets or on the business, operations, property, financial condition,
results of operations or cash flow of Seller or the business of Seller. For the
avoidance of doubt, the parties agree that the terms “material”, “materially” or
“materiality” as used in this Agreement with an initial lower case “m” shall
have their respective customary and ordinary meanings, without regard to the
meaning ascribed to a Buyer or Seller Material Adverse Effect.
“Seller Parties” shall have the meaning set forth in Section 4.4 of this
Agreement.
“Seller Plan” shall mean any Employee Benefit Plan maintained, or contributed
to, by the Seller or any ERISA Affiliate.
“Seller Registrations” shall mean Intellectual Property Registrations that are
registered or filed in the name of the Seller, alone or jointly with others.

 

- 39 -



--------------------------------------------------------------------------------



 



“Share Recipients” will mean those Persons issued Shares pursuant to the terms
of the Agreement
“Shares” will mean any shares of the Buyer’s common stock issued to the Seller
or Seller’s designees pursuant to the terms of this Agreement.
“Silicon Valley Bank” shall mean Silicon Valley Bank, National Association.
“Subsidiary” shall mean any corporation, partnership, trust, limited liability
company or other non-corporate business enterprise in which the Seller (or
another Subsidiary) holds stock or other ownership interests representing
(a) more than 50% of the voting power of all outstanding stock or ownership
interests of such entity or (b) the right to receive more than 50% of the net
assets of such entity available for distribution to the holders of outstanding
stock or ownership interests upon a liquidation or dissolution of such entity.
“Supplier Agreement Lockbox” has the meaning set forth in Section 4.2of this
Agreement.
“Supplier Agreements” shall mean those agreements by and between Seller, Buyer,
and/or any Affiliate of Buyer, and energy suppliers pursuant to which Seller,
Buyer, and/or any Affiliate of Buyer, is to be paid commodity brokerage fees
with respect to transactions between energy suppliers and end users of energy
(customers).
“Taxes” shall mean any and all taxes, charges, fees, duties, contributions,
levies or other similar assessments or liabilities in the nature of a tax,
including, without limitation, income, gross receipts, corporation, ad valorem,
premium, value-added, net worth, capital stock, capital gains, documentary,
recapture, alternative or add-on minimum, disability, estimated, registration,
recording, excise, real property, personal property, sales, use, license, lease,
service, service use, transfer, withholding, employment, unemployment,
insurance, social security, national insurance, business license, business
organization, environmental, workers compensation, payroll, profits, severance,
stamp, occupation, windfall profits, customs duties, franchise and other taxes
of any kind whatsoever imposed by the United States of America or any state,
local or foreign government, or any agency or political subdivision thereof, and
any interest, fines, penalties, assessments or additions to tax imposed with
respect to such items or any contest or dispute thereof.
“Tax Returns” shall mean any and all reports, returns, declarations, or
statements relating to Taxes, including any schedule or attachment thereto and
any related or supporting work papers or information with respect to any of the
foregoing, including any amendment thereof.
“Trademarks” shall mean all registered trademarks and service marks, logos,
Internet domain names, corporate names and doing business designations and all
registrations and applications for registration of the foregoing, common law
trademarks and service marks and trade dress.
“True Up Amount” shall have the meaning set forth in Section 1.8(a) of this
Agreement.
“True Up Date” shall have the meaning set forth in Section 1.8(a) of this
Agreement.
“True Up Period” shall have the meaning set forth in Section 1.8(a) of this
Agreement.

 

- 40 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
8.1 Press Releases and Announcements. No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Party; provided, however, that either Party
may make any public disclosure it believes in good faith is required by
applicable law, regulation or stock market rule, provided that the other Party
the ability to review and give its reasonable approval.
8.2 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
8.3 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, with respect to the subject matter hereof, including, without
limitation, that certain letter of intent dated August 18, 2011; provided that
the Confidentiality Agreement dated March 22, 2011 between the Buyer and the
Seller shall remain in effect in accordance with its terms.
8.4 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. The Buyer may not assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the Seller, provided that the Buyer may assign some or all of its rights and
interests, but not its obligations, hereunder to one or more Affiliates of the
Buyer. The Seller may not assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
Seller, provided that the Seller may assign some or all of its rights,
interests, but not its obligations hereunder without the prior written approval
of the Buyer. Any attempted assignment in contravention of this provision shall
be void.
8.5 Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature or electronic signature.
8.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

- 41 -



--------------------------------------------------------------------------------



 



8.7 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

     
If to any Seller Party:
  Copy to:
 
   
GSE Consulting, LP
  Wick Phillips Gould & Martin, LLP
1225 North Loop West, Suite 1100
  100 Throckmorton Street, Suite 550
Houston, TX 77008
  Fort Worth, Texas 76102
 
  Attn: David Drez
 
   
If to the Buyer:
  Copy to:
 
   
World Energy Solutions, Inc.
  Jeff Swaim, Esq.
446 Main Street
  Mirick O’Connell
Worcester, MA 01608
  100 Front Street
Attn: General Counsel
  Worcester, MA 01608

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Each Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.
8.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdictions other than those of the State of Delaware.
8.9 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each of the
Buyer and the Seller. No waiver by any Party of any right or remedy hereunder
shall be valid unless the same shall be in writing and signed by the Party
giving such waiver. No waiver by any Party with respect to any default,
misrepresentation, or breach of warranty or covenant hereunder shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
8.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

- 42 -



--------------------------------------------------------------------------------



 



8.11 Expenses. Except as set forth in Article V, each Party shall bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.
8.12 Proration. After Closing, Buyer shall be solely responsible for all amounts
due (i) as rent under the Leases, (ii) utility charges with respect to the
business of Seller. Each Seller shall use its commercially reasonable efforts to
have meters for electricity, telephone, gas and water read as of the close of
business on the calendar day before the Closing Date or the opening of business
on the Closing Date and for bills to be rendered to such Seller based upon such
readings. To the extent such meter readings are not used as the basis for
calculating all such charges, the electricity, telephone, gas and water utility
charges shall be pro-rated as of the opening of business on the Closing Date
between Sellers and Buyer.
8.13 Submission to Jurisdiction. Each Party (a) submits to the jurisdiction of
any state or federal court sitting in the State of Delaware in any action or
proceeding arising out of or relating to this Agreement or the Ancillary
Agreements, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, (c) waives any claim of
inconvenient forum or other challenge to venue in such court, (d) agrees not to
bring any action or proceeding arising out of or relating to this Agreement or
the Ancillary Agreements in any other court and (e) waives any right it may have
to a trial by jury with respect to any action or proceeding arising out of or
relating to this Agreement or the Ancillary Agreements. Each party agrees to
accept service of any summons, complaint or other initial pleading made in the
manner provided for the giving of notices in Section 8.7, provided that nothing
in this Section 8.13 shall affect the right of either Party to serve such
summons, complaint or other initial pleading in any other manner permitted by
law.
8.14 Construction.
(a) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.
(b) Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.
(c) Any reference herein to “including” shall be interpreted as “including
without limitation”.
(d) Any reference to any Article, Section or paragraph shall be deemed to refer
to an Article, Section or paragraph of this Agreement, unless the context
clearly indicates otherwise.

 

- 43 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

            Buyer:

World Energy Solutions, Inc.
      By:   /s/ Philip V. Adams       Philip V. Adams, President and COO       
Seller:

GSE Consulting, LP       By:   GSE Consulting GP, LLC, its General Partner      
  By: Glenwood Energy Partners, Ltd. and               Gulf States Energy, Inc.,
its Members        Glenwood Energy Partners, Ltd.
By: Glenwood Energy Partners GP, LLC
      By:   /s/ Byron G. Biggs       Name:   Byron G. Biggs        Title:  
President        Gulf States Energy, Inc.
      By:   /s/ Jason Helms       Name:  Jason Helms       Title:   President  
    Solely for purposes of Sections 4.4, 4.5 and 5.1:

Partner:

GSE Consulting GP, LLC       By:   Glenwood Energy Partners, Ltd. and        
Gulf States Energy, Inc., its Members   

 

 



--------------------------------------------------------------------------------



 



            Glenwood Energy Partners, Ltd.
By: Glenwood Energy Partners GP, LLC
      By:   /s/ Byron G. Biggs       Name:   Byron G. Biggs       Title:  
President        Gulf States Energy, Inc.
      By:   /s/ Jason Helms       Name:   Jason Helms       Title:   President  

 

- 2 -



--------------------------------------------------------------------------------



 



         
 
  Solely for purposes of Section 4.5:    
 
       
 
  /s/ Byron Biggs
 
Byron Biggs    
 
       
 
  /s/ Jeremiah Collins
 
Jeremiah Collins    
 
       
 
  /s/ Justin Helms
 
Justin Helms    
 
       
 
  /s/ Jason Helms
 
Jason Helms    

 

- 3 -



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A -
  Bill of Sale
Exhibit B -
  Assignment and Assumption Agreement
 
   
Schedules
   
 
   
Schedule 1.1(b) -
  Excluded Asset
Schedule 1.6 -
  Allocation of Purchase Price
Schedule 1.7
  Renewal Rate
Disclosure Schedule
   

 

 



--------------------------------------------------------------------------------



 



GENERAL BILL OF SALE
REFERENCE is made to the Asset Purchase Agreement dated of even date herewith
(the “Agreement”) by and among World Energy Solutions, Inc., a Delaware
Corporation (the “Buyer”), and GSE Consulting, L.P., a Texas limited partnership
(the “Seller”). Capitalized terms not otherwise defined herein shall have the
meaning given to them in the Agreement.
FOR VALUE RECEIVED pursuant to the Agreement, Seller, for itself and its
successors and assigns, does hereby sell, convey, assign, transfer and deliver
to and vest in Buyer and its successors and assigns all right, title and
interest in and to all of the Acquired Assets (collectively, the “Assets”).
Nothing contained in this General Bill of Sale shall supersede, modify, limit,
eliminate or otherwise affect any of the representations and warranties,
covenants, agreements or indemnities set forth in the Agreement. This General
Bill of Sale is executed and delivered pursuant to the terms of the Agreement,
and nothing herein shall be construed to modify, terminate or merge any rights
any party thereto may have pursuant to the terms thereof. In the event of any
inconsistency or conflict between the terms of the Agreement and the terms of
this General Bill of Sale, the terms of the Agreement shall prevail.
This General Bill of Sale shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to its conflict of laws
provisions.
IN WITNESS WHEREOF, Seller has executed this General Bill of Sale as an
instrument under seal as of this 31st day of October, 2011.

            GSE Consulting, LP          By: GSE Consulting GP, LLC, its General
Partner       By: Glenwood Energy Partners, Ltd. and        Gulf States Energy,
Inc., its Members        Glenwood Energy Partners, Ltd.
   By: Glenwood Energy Partners GP, LLC
      By:   /s/ Byron G. Biggs       Name:   Byron G. Biggs        Title:  
President        Gulf States Energy, Inc.
      By:   /s/ Jason Helms       Name:  Jason Helms       Title:   President  

 





--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF CONTRACTS
This Assignment and Assumption of Contracts (this “Assignment”) dated as of
October 31, 2011 (the “Effective Date”) is by and between GSE Consulting, L.P.
(“Assignor”) and World Energy Solutions, Inc. (“Assignee”).
RECITALS
Assignor, as seller, and Assignee, as buyer, are parties to an Asset Purchase
Agreement dated as of October 31, 2011 (the “Purchase Agreement”). Capitalized
terms used but not defined in this Assignment have the meanings ascribed in the
Purchase Agreement.
Assignor desires to assign all of its right, title and interest in and to all of
the contracts set forth on Schedule 1 attached to this Assignment (collectively,
the “Contracts”) to Assignee and Assignee desires to acquire all of Assignor’s
right, title and interest in and to the Contracts.
TERMS OF AGREEMENT
For and in consideration of the recitals set forth above, and the covenants and
agreements set forth below and other valuable consideration, the receipt of
which is hereby acknowledged, Assignor and Assignee agree as follows:
1. Assignment. Assignor hereby assigns, sets over and transfers to Assignee all
of Assignor’s right, title and interest in the Contracts. Assignor hereby
represents that the Contracts previously delivered to Assignee are complete,
accurate and true copies of the Contracts, including all amendments.
2. Acceptance and Assumption. In accordance with and subject to the terms of the
Purchase Agreement, Assignee hereby (a) purchases and accepts the assignment,
transfer and conveyance, to the extent that such are legally assignable and
necessary consents to assignment have been obtained, of each Seller’s right,
title and interests in, under and to the Contracts; (b) assumes, undertakes and
agrees, subject to valid claims and defenses, to pay, satisfy, perform or
discharge in accordance with the terms thereof all obligations and liabilities
of any kind arising out of, or required to be performed under, such Contracts
from and after the Closing; and (c) assumes, undertakes and agrees to pay,
satisfy, perform or discharge in accordance with the terms thereof all of the
Assumed Liabilities.
3. Purchase Agreement. Nothing in this Agreement shall limit, diminish, alter or
impair the rights of the parties under the Purchase Agreement, particularly with
respect to Non-Assignable Assets.

 

1



--------------------------------------------------------------------------------



 



4. Binding Effect. The provisions of this Assignment are binding on and inure to
the benefit of Assignor, its successors and assigns, and Assignee, its
successors and assigns.
5. Headings. The section headings used in this Assignment are for reference and
convenience only and shall not be used in the interpretation of this Assignment.
6. Counterparts. This Assignment may be signed in several counterparts, each of
which is an original, but all of which constitute a single instrument.
[signature page follows]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

            Assignor:
      GSE Consulting, LP          By: GSE Consulting GP, LLC, its General
Partner       By: Glenwood Energy Partners, Ltd. and        Gulf States Energy,
Inc., its Members        Glenwood Energy Partners, Ltd.
   By: Glenwood Energy Partners GP, LLC
      By:   /s/ Byron G. Biggs       Name:   Byron G. Biggs        Title:  
President        Gulf States Energy, Inc.
      By:   /s/ Jason Helms       Name:  Jason Helms       Title:   President  
 
Assignee:

  World Energy Solutions, Inc.
      By:   /s/ Philip V. Adams       Philip V. Adams, President and COO  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
CONTRACTS

1.   All Assigned Contracts

 

 